 

Exhibit 10.1

 

Execution Version

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of August 16, 2018

Among

AVNET RECEIVABLES CORPORATION, as Seller,

AVNET, INC., as Servicer,

THE COMPANIES,

THE FINANCIAL INSTITUTIONS,

and

WELLS FARGO BANK, N.A.,

as Agent

 

 





--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

Article I PURCHASE ARRANGEMENTS

1

Section 1.1

Purchase Facility

1

Section 1.2

Increases

2

Section 1.3

Decreases

2

Section 1.4

Payment Requirements

3

 

 

 

 

Article II PAYMENTS AND COLLECTIONS

3

Section 2.1

Payments

3

Section 2.2

Collections Prior to Amortization

3

Section 2.3

Collections Following Amortization

4

Section 2.4

Application of Collections

4

Section 2.5

Payment Rescission

4

Section 2.6

Maximum Purchaser Interests

5

Section 2.7

Repurchase Option

5

Section 2.8

Release of Lock-Box Arrangements

5

Section 2.9

Compliance with FATCA

5

 

 

 

 

Article III COMPANY FUNDING

6

Section 3.1

CP Costs

6

Section 3.2

CP Costs Payments

6

Section 3.3

Calculation of CP Costs

6

Section 3.4

Suspension of the LIBO Rate

6

 

 

 

 

Article IV FINANCIAL INSTITUTION FUNDING

6

Section 4.1

Financial Institution Funding

6

Section 4.2

Yield Payments

6

Section 4.3

Selection and Continuation of Tranche Periods

7

Section 4.4

Suspension of the LIBO Rate

7

Section 4.5

Extension of Liquidity Termination Date

7

 

 

 

 

Article V REPRESENTATIONS AND WARRANTIES

8

Section 5.1

Representations and Warranties of the Seller Parties

8

Section 5.2

Financial Institution Representations and Warranties

11

 

 

 

 

Article VI CONDITIONS OF PURCHASES

12

Section 6.1

Conditions Precedent to Amendment and Restatement

12

Section 6.2

Conditions Precedent to All Purchases and Reinvestments

12

 

 

 

 

Article VII COVENANTS

13

Section 7.1

Affirmative Covenants of the Seller Parties

13

Section 7.2

Negative Covenants of the Seller Parties

19

 

 

 

 

Article VIII ADMINISTRATION AND COLLECTION

20

Section 8.1

Designation of Servicer

20

Section 8.2

Duties of Servicer

20

Section 8.3

Collection Notices

21

Section 8.4

Responsibilities of Seller

22

Section 8.5

Reports

22

Section 8.6

Servicing Fees

22

Section 8.7

Limited Recourse to Servicer

22

Section 8.8

Risk Retention Compliance

22

 

i

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

Article IX AMORTIZATION EVENTS

22

Section 9.1

Amortization Events

22

Section 9.2

Remedies

24

 

 

 

 

 

Article X INDEMNIFICATION

24

Section 10.1

Indemnities by The Seller Parties

24

Section 10.2

Increased Cost and Reduced Return

26

Section 10.3

Other Costs and Expenses

27

 

 

 

 

Article XI THE AGENT

28

Section 11.1

Authorization and Action

28

Section 11.2

Delegation of Duties

28

Section 11.3

Exculpatory Provisions

28

Section 11.4

Reliance by Agent

28

Section 11.5

Non-Reliance on Agent and Other Purchasers

29

Section 11.6

Reimbursement and Indemnification

29

Section 11.7

Agent in its Individual Capacity

29

Section 11.8

Successor Agent

29

 

 

 

 

 

Article XII ASSIGNMENTS; PARTICIPATIONS; DEFAULTING PURCHASERS

30

Section 12.1

Assignments

30

Section 12.2

Participations

30

Section 12.3

Security Interests

31

Section 12.4

Defaulting Purchasers

31

 

 

 

 

 

Article XIII MISCELLANEOUS

32

Section 13.1

Waivers and Amendments

32

Section 13.2

Notices

33

Section 13.3

Ratable Payments

33

Section 13.4

Protection of Interests of the Purchasers

33

Section 13.5

Confidentiality

34

Section 13.6

Bankruptcy Petition

35

Section 13.7

Limitation of Liability

35

Section 13.8

CHOICE OF LAW

35

Section 13.9

CONSENT TO JURISDICTION

35

Section 13.10

WAIVER OF JURY TRIAL

35

Section 13.11

Integration; Binding Effect; Survival of Terms

36

Section 13.12

Counterparts; Severability; Section References

36

Section 13.13

Wells Fargo Roles

36

Section 13.14

Characterization

36

Section 13.15

Confirmation and Ratification of Terms

37

Section 13.16

PATRIOT Act

37

 





ii

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

 

Exhibit I

Definitions

Exhibit II

Form of Purchase Notice

Exhibit III

Jurisdictions of Organization of the Seller Parties; Locations of Records;

Organizational Number(s); Federal Employer Identification Number(s); Other Names

Exhibit IV

Names of Collection Banks; Collection Accounts

Exhibit V

Form of Compliance Certificate

Exhibit VI

[Reserved]

Exhibit VII

Form of Assignment Agreement

Exhibit VIII

Credit and Collection Policy

Exhibit IX

Form of Contract(s)

Exhibit X

Form of Monthly Report

Exhibit XI

Collateral Description

 

 

Schedule A

Commitments

Schedule B

Closing Documents

 

 



iii

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Fourth Amended and Restated Receivables Purchase Agreement, dated as of
August 16, 2018 (the “Amendment Date”), is among Avnet Receivables Corporation,
a Delaware corporation (“Seller”), Avnet, Inc., a New York corporation
(“Avnet”), as initial Servicer (the Servicer together with Seller, the “Seller
Parties” and each a “Seller Party”), the entities listed on Schedule A to this
Agreement under the heading “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities listed on Schedule A to this Agreement under the heading “Company”
(together with any of their respective successors and assigns hereunder, the
“Companies”) and Wells Fargo Bank, N.A., as agent for the Purchasers hereunder
or any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”).  Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.

PRELIMINARY STATEMENTS

The Seller Parties, the Agent, the Companies and the Financial Institutions are
each party to the Existing Agreement.

Subject to the terms and conditions set forth herein, the parties hereto desire
to amend and restate the Existing Agreement in its entirety pursuant to this
Agreement, effective as of the Amendment Date.

Seller desires to continue to transfer and assign Purchaser Interests to the
Purchasers from time to time.

Each Company may, in its absolute and sole discretion, continue to purchase
Purchaser Interests from Seller from time to time.

In the event that any Company declines to make any purchase, such Company’s
Related Financial Institution(s) shall, at the request of Seller, purchase
Purchaser Interests that such Company declined to purchase from time to time.

Wells Fargo Bank, N.A. has been requested and is willing to continue to act as
Agent on behalf of the Companies and the Financial Institutions in accordance
with the terms hereof.

The Existing Agreement is hereby amended and restated in its entirety to read as
set forth herein:

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Existing Agreement is hereby amended and
restated in its entirety to read as follows:

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1      Purchase Facility.  Upon the terms and subject to the
conditions hereof, Seller may, at its option, sell and assign Purchaser
Interests to the Agent for the benefit of one or more of the Purchasers.  During
the period from the Initial Closing Date to but not including the Facility
Termination Date, in accordance with the terms and conditions set forth herein,
each Company may, at its option, instruct the Agent to purchase on behalf of
such Company, or if any Company shall decline to purchase, the Agent shall
purchase, on behalf  





--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

of such declining Company’s Related Financial Institutions, Purchaser Interests
from time to time in an aggregate amount for all Purchasers not to exceed at
such time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of
the Commitments.

Section 1.2       Increases.  Seller shall provide the Agent and each Purchaser
(based solely on contact information provided by the Agent), by
1:00 p.m. (Eastern time) on the date of each Incremental Purchase, with prior
written notice in a form set forth as Exhibit II hereto of such Incremental
Purchase (a “Purchase Notice”).  Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall not be less than the
lesser of (i) $10,000,000 and (ii) the unused portion of the Purchase Limit on
the applicable purchase date) and date of purchase and, in the case of an
Incremental Purchase to be funded by any of the Financial Institutions, the
requested Discount Rate.  Following its receipt of a Purchase Notice, the Agent
will notify each Company of such Purchase Notice no later than 2:00 p.m.
(Eastern time) on the date of such Incremental Purchase and the Agent will
identify the Companies that agree to make the purchase.  If any Company declines
to make a proposed Incremental Purchase, Seller may cancel the Purchase Notice
as to all Purchasers or, in the absence of such a cancellation, the Incremental
Purchase of the Purchaser Interests that such Company has declined to purchase
will be made by such declining Company’s Related Financial Institutions in
accordance with the rest of this Section 1.2.  If the proposed Incremental
Purchase or any portion thereof is to be made by any of the Financial
Institutions, the Agent shall send notice of the proposed Incremental Purchase
to the applicable Financial Institutions concurrently by telecopier or other
electronic transmission specifying (i) the date of such Incremental Purchase,
(ii) each Financial Institution’s Pro Rata Share of the aggregate Purchase Price
of the Purchaser Interests the Financial Institutions in such Financial
Institution’s Purchaser Group are then purchasing and (iii) the requested
Discount Rate.  On the date of each Incremental Purchase, upon satisfaction of
the applicable conditions precedent set forth in Article VI and the conditions
set forth in this Section 1.2, the Companies and/or the Financial Institutions,
as applicable, shall deposit, or cause to be deposited, to the Agent Account, in
immediately available funds, no later than 3:00 p.m. (Eastern time), an amount
equal to (i) in the case of a Company that has agreed to make such Incremental
Purchase, such Company’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests of such Incremental Purchase or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing.  The Agent
shall deposit the amounts received in the Agent Account pursuant to the
immediately preceding sentence into an account designated by the Seller (which
may be designated by standing instructions) by no later than 4:00 p.m. (Eastern
Time) on the date of such Incremental Purchase.  The Agent and each Purchaser
acknowledge that Seller may designate an account of Originator for the deposit
of any such Incremental Purchase for the purpose of satisfying Seller’s purchase
price obligations under the Receiavables Sale Agreement.  Each Financial
Institution’s Commitment hereunder shall be limited to purchasing Purchaser
Interests that the Company in such Financial Institution’s Purchaser Group has
declined to purchase.  Each Financial Institution’s obligation shall be several,
such that the failure of any Financial Institution to make available to Seller
any funds in connection with any purchase shall not relieve any other Financial
Institution of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any purchase.  If any Purchaser shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereunder and if Agent has made available to Seller such amount, then
each such Purchaser shall be obligated to immediately remit such amount to
Agent, together with interest at the Alternative Base Rate plus 2.00% for each
day until the date on which such amount is so remitted.  A notice submitted by
Agent to any Purchaser with respect to amounts owing under this Section 1.2
shall be conclusive, absent manifest error.

Section 1.3       Decreases.  Seller shall provide the Agent and each Purchaser
with written notice (a “Reduction Notice”)  of any proposed reduction of
Aggregate Capital from Collections by no later than 1:00 p.m. (Eastern Time) on
the date on which any such proposed reduction of Aggregate Capital from
Collections is to occur, and the Agent will promptly notify each Purchaser of
such Reduction Notice after the Agent’s receipt thereof.  Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur, and (ii) the amount of Aggregate
Capital to be reduced which shall be applied ratably to the Purchaser Interests
of the Companies and the Financial Institutions in accordance with the amount of
Capital (if any) owing to the Companies (ratably, based on their respective Pro
Rata Shares), on the one hand, and the amount of Capital (if any) owing to the
Financial Institutions (ratably to each Financial Institution, based on the
ratio of such Financial Institution’s Capital at such time to the aggregate
Capital of all of the Financial Institutions at such time),



Page 2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

on the other hand (the “Aggregate Reduction”).  Only one Reduction Notice shall
be outstanding at any time.  Concurrently with any reduction of Aggregate
Capital pursuant to this Section, Seller shall pay to the applicable Purchaser
all Broken Funding Costs arising as a result of such reduction.  No Aggregate
Reduction will be made following the occurrence of the Amortization Date without
the consent of the Agent.

Section 1.4        Payment Requirements.  All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 1:00 pm (Eastern
time) on the day when due in immediately available funds, and if not received
before 1:00 (Eastern  time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser, they shall
be paid to the Agent, for the account of such Purchaser, to an account
designated by the Agent with notice to the Seller, and the Agent agrees to remit
any such amounts received to the applicable Purchaser.  If such amounts are
payable to the Agent, they shall be paid to the Agent to an account designated
by the Agent with notice to the Seller.  All computations of Yield, per annum
fees or CP Costs, per annum fees hereunder and per annum fees under the Fee
Letters shall be made on the basis of a year of 360 days for the actual number
of days elapsed.  If any amount hereunder or under any other Transaction
Document shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1        Payments.  Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent or
relevant Purchaser, as applicable, when due, for the account of the Agent or the
relevant Purchaser or Purchasers on a full recourse basis, (i) such fees as set
forth in the Fee Letters (which fees collectively shall be sufficient to pay all
fees owing to the Financial Institutions), (ii) all CP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(v) all amounts required pursuant to Section 2.6,  (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”).  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
 If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

Section 2.2        Collections Prior to Amortization.  Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the benefit of the Agent and
the Purchasers for the payment of any accrued and unpaid Aggregate Unpaids or
for a Reinvestment as provided in this Section 2.2.  If at any time any
Collections and/or Deemed Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution, shall set aside Collections to be used
to effect any Aggregate Reduction in accordance with Section 1.3 and shall set
aside amounts necessary to pay Obligations due on the next succeeding Settlement
Date and (ii) Seller hereby requests and the Purchasers (other than any
Terminating Financial Institutions) hereby agree to make, simultaneously with
such receipt, a reinvestment (each a “Reinvestment”) with that portion of the
balance of each and every Collection and Deemed Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt (but giving effect to
any ratable reduction thereof pursuant to application of an Aggregate
Reduction).  On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer shall remit to the Agent’s or applicable Purchaser’s account
all amounts previously set aside that have not been subject to a Reinvestment
and apply such amounts (if not previously paid in accordance with Section 2.1)
 first, to reduce unpaid Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating Financial Institutions,



Page 3

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage.  If such Capital and Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to the Agent’s or applicable Purchaser’s account
no later than 1:00 pm (Eastern time) to the extent required to fund any
Aggregate Reduction on such Settlement Date and (ii) any balance remaining
thereafter shall be remitted from the Servicer to Seller on such Settlement
Date. Each Terminating Financial Institution shall be allocated a ratable
portion of Collections from the Liquidity Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Liquidity Provider Termination Date”), until such
Terminating Financial Institution’s Capital shall be paid in full.  This ratable
portion shall be calculated on the Liquidity Provider Termination Date of each
Terminating Financial Institution as a percentage equal to (i) Capital of such
Terminating Financial Institution outstanding on its Liquidity Provider
Termination Date, divided by (ii) the Aggregate Capital outstanding on such
Liquidity Provider Termination Date (the “Termination Percentage”).  Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date.  On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3 and Section 2.4.

Section 2.3        Collections Following Amortization.  On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holder of each Purchaser Interest, all Collections received on such day and
an additional amount for the payment of any Aggregate Unpaids owed by Seller and
not previously paid by Seller in accordance with Section 2.1.  On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the Agent (i) remit to the
Agent’s or applicable Purchaser’s account the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

Section 2.4        Application of Collections.  If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5        Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application



Page 4

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

is rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason.  Seller shall remain obligated for the
amount of any payment or application so rescinded, returned or refunded, and
shall promptly pay to the Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

Section 2.6        Maximum Purchaser Interests.  In accordance with this
Section 2.6, Seller shall ensure that the Purchaser Interests of the Purchasers
shall at no time exceed in the aggregate 100%.  If as of the date of any Weekly
Report or Monthly Report the aggregate of the Purchaser Interests of the
Purchasers exceeds 100%, Seller shall pay to the Purchasers (ratably based on
the ratio of each Purchaser’s Capital at such time to the Aggregate Capital at
such time) within one Business Day an amount to be applied to reduce the
Aggregate Capital, such that after giving effect to such payment the aggregate
of the Purchaser Interests equals or is less than 100%.  If at any time (other
than as of the date of any Weekly Report or Monthly Report) the aggregate of the
Purchaser Interests of the Purchasers exceeds 100%, Seller shall pay to the
Purchasers (ratably based on the ratio of each Purchaser’s Capital at such time
to the Aggregate Capital at such time) within five Business Days an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than 100%.

Section 2.7        Repurchase Option.  In addition to Seller’s rights pursuant
to Section 1.3, Seller (so long as Seller is an Affiliate of the Servicer) shall
have the right (after providing written notice to the Agent (and upon receipt
thereof the Agent will forward such notice to each Purchaser) no later than
1:00 p.m. (Eastern time) on the date on which any repurchase of the outstanding
Purchaser Interests is to occur), at any time, to repurchase from the Purchasers
all, but not less than all, of the then outstanding Purchaser Interests.  The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds.  Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser or the Agent.

Section 2.8        Release of Lock-Box Arrangements.  After all Aggregate
Unpaids have been reduced to zero, the Agent and Purchasers agree that the
Collection Account Agreements maintained pursuant to Section 7.1(j) hereof for
the benefit of the Purchasers shall be terminated and any amounts remaining in
such accounts shall be released to Seller, provided,  however, if any amounts
paid to the Agent or Purchaser are voided, limited or otherwise required to be
disgorged by any Purchaser in a bankruptcy, insolvency, reorganization or other
proceeding, each Seller Party hereby agrees to use its best efforts to reinstate
such Lock-Box arrangements and Collection Account Agreements, and hereby grants
a power of attorney (which shall be irrevocable and coupled with an interest) to
the Agent and hereby authorizes the Agent, on its behalf, to execute Lock-Box
arrangements and Collection Account Agreements in the event of any such
reinstatement.

Section 2.9        Compliance with FATCA.  If a payment made to a Purchaser
under the Agreement would be subject to U.S. federal withholding tax imposed by
FATCA if such Purchaser were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Purchaser shall deliver to the Seller
Parties and the Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Seller Parties or the Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Seller Parties or the Agent as may be necessary for
the Seller Parties and the Agent to comply with their obligations under FATCA
and to determine that such Purchaser has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.  In
the event that a Purchaser does not deliver to the Seller Parties and the Agent
the documentation prescribed by applicable law or reasonably requested by the
Seller Parties or the Agent, as required under this Section 2.9, the Seller
Parties and the Agent shall be authorized to deduct from payments to be made to
such Purchaser amounts representing taxes payable by such Purchaser under FATCA,
as determined in the sole discretion of the Seller Parties or the Agent, and to
remit such amounts to the applicable governmental authorities.  For purposes of
this Section 2.9,  “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.



Page 5

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE III

COMPANY FUNDING

Section 3.1        CP Costs.  Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of the Companies for each day
that any Capital in respect of any such Purchaser Interest is outstanding.

Section 3.2        CP Costs Payments.  On each Settlement Date, Seller shall pay
to each Company an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the Capital associated with all Purchaser Interests of such Company
for the immediately preceding Accrual Period in accordance with Article II.  On
or before the third Business Day immediately preceding the Settlement Date for
each Purchaser Interest of the Companies, the Agent shall calculate the
aggregate amount of accrued and unpaid CP Costs due and payable on the
applicable Settlement Date and shall notify Seller of the aggregate amount of
accrued and unpaid CP Costs due and payable to each Company on the applicable
Settlement Date.

Section 3.3        Calculation of CP Costs.  Subject to Section 3.4, the CP
Costs for any Purchaser Interest held by the Companies shall be the LIBO Rate,
and the Agent shall calculate the LIBO Rate applicable to each day in the
applicable Accrual Period.

Section 3.4        Suspension of the LIBO Rate  If any Company notifies the
Agent that it has determined that funding its Pro Rata Share of the Purchaser
Interests of the Companies in such Company’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at the LIBO Rate are not available or (ii) the LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
the LIBO Rate, then the Agent shall suspend the availability of the LIBO Rate
for the Companies in such Company’s Purchaser Group and CP Costs for any
Purchaser Interest funded by the Companies in such Company’s Purchaser Group
shall be the Alternative Base Rate.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1        Financial Institution Funding.  The Capital associated with
the Purchaser Interests of the Financial Institutions shall accrue Yield for
each day during its Tranche Period in accordance with the terms and conditions
hereof.  Subject to Section 4.4, the Discount Rate for the Capital associated
with any Purchaser Interests held by the Financial Institutions shall be the
LIBO Rate, and the Agent shall calculate the LIBO Rate applicable to each day in
the applicable Tranche Period.  If any Purchaser Interest of any Company is
assigned or transferred to, or funded by, any Funding Source of such Company
pursuant to any Funding Agreement or to or by any other Person, each such
Purchaser Interest so assigned, transferred or funded shall each be deemed to
have a new Tranche Period commencing on the date of any such transfer or funding
and the Capital associated therewith shall accrue Yield for each day during the
Tranche Period at the Discount Rate for the corresponding Accrual Period (or
portion thereof) in accordance with the terms and conditions hereof as if each
such Purchaser Interest was held by a Financial Institution, and with respect to
each such Purchaser Interest, the assignee or transferee thereof or lender with
respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group solely for the purposes of Sections 4.1,
 4.2,  4.3 and 4.4.  Notwithstanding the foregoing, any Financial Institution
that is also a Company shall continue to receive CP Costs in accordance with
Article III rather than Yield in accordance with this Article IV.

Section 4.2        Yield Payments.  On the Settlement Date for each Purchaser
Interest of each Financial Institution, Seller shall pay to each Financial
Institution an aggregate amount equal to all accrued and unpaid Yield for the
entire Tranche Period of each Purchaser Interest funded by such Financial
Institution.  On or before the third Business Day immediately preceding the
Settlement Date for each Purchaser Interest of the Financial Institutions, the
Agent shall calculate the aggregate amount of accrued and unpaid Yield due and
payable on the applicable Settlement Date and shall notify Seller of the
aggregate amount of accrued and unpaid Yield due and payable to each Financial
Institution on the applicable Settlement Date.



Page 6

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 4.3        Selection and Continuation of Tranche Periods.

(a)       Prior to the Amortization Date, each Tranche Period will commence on
the first day of each Accrual Period, or in the event a Financial Institution
acquires any Purchaser Interest, on the date of such acquisition.  On and after
the Amortization Date, the applicable Financial Institution shall select the
Business Day on which any Tranche Period will commence.

(b)       Seller or the applicable Financial Institution, upon notice to and
consent by the other received at least three Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche:  (i) divide any such
Purchaser Interest into multiple Purchaser Interests by subdividing the
associated Capital for such Purchaser Interest into smaller amounts of Capital,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche by combining the associated Capital for such Purchaser
Interests or (iii) combine any such Purchaser Interest with a new Purchaser
Interest to be purchased on the day such Terminating Tranche ends by combining
the associated Capital for such Purchaser Interests; provided that in no event
may a Purchaser Interest of any Purchaser be combined with a Purchaser Interest
of any other Purchaser.

Section 4.4        Suspension of the LIBO Rate.  If any Financial Institution
notifies the Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at the LIBO Rate are
not available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and the Discount Rate for any
Purchaser Interest funded by the Financial Institutions in such Financial
Institution’s Purchaser Group shall be the Alternative Base Rate.

Section 4.5        Extension of Liquidity Termination Date.

(a)       Seller may request one or more 364‑day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Financial Institution of
such Extension Notice.  Each Financial Institution may, in its sole discretion,
by a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided,  however, that, except as provided in
Section 4.5(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions:  (i) notifies
the Agent during the Consent Period that such Financial Institution either does
not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to the Agent within the Consent Period (each
Financial Institution that does not wish to consent to such extension or wishes
to revoke its prior Consent Notice or fails to respond to the Agent within the
Consent Period is herein referred to as a “Non-Renewing Financial Institution”).
 If none of the events described in the foregoing clause (i) or (ii) occurs
during the Consent Period and all Consent Notices have been received, then, the
Liquidity Termination Date shall be irrevocably extended until the date that is
364 days after the Liquidity Termination Date then in effect.  The Agent shall
promptly notify Seller of any Consent Notice or other notice received by the
Agent pursuant to this Section 4.5(a).

(b)       Upon receipt of notice from the Agent pursuant to Section 4.5(a) of
any Non-Renewing Financial Institution or that the Liquidity Termination Date
has not been extended, one or more of the Financial Institutions (including any
Non-Renewing Financial Institution) may proffer to the Agent and the Company in
such Non-Renewing Financial Institution’s Purchaser Group the names of one or
more institutions meeting the criteria set forth in Section 12.1(b)(i) that are
willing to accept assignments of and assume the rights and obligations under
this Agreement and the other applicable Transaction Documents of the
Non-Renewing Financial Institution.  Provided the proffered name(s) are
acceptable to the Agent and the Company in such Non-Renewing Financial
Institution’s Purchaser Group, the Agent shall notify the remaining Financial
Institutions of such fact, and the then



Page 7

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

existing Liquidity Termination Date shall be extended for an additional 364 days
upon satisfaction of the conditions for an assignment in accordance with
Section 12.1 and the Commitment of each Non-Renewing Financial Institution shall
be reduced to zero.  If the rights and obligations under this Agreement and the
other applicable Transaction Documents of each Non-Renewing Financial
Institution are not assigned as contemplated by this Section 4.5(b) (each such
Non-Renewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”) and at least one
Financial Institution is not a Non-Renewing Financial Institution, the then
existing Liquidity Termination Date shall be extended for an additional
364 days;  provided,  however, that (i) the Purchase Limit shall be reduced on
the Liquidity Provider Termination Date applicable to each Terminating Financial
Institution by an aggregate amount equal to the Terminating Commitment
Availability of each Terminating Financial Institution as of such date and shall
thereafter continue to be reduced by amounts equal to any reduction in the
Capital of any Terminating Financial Institution (after application of
Collections pursuant to Sections 2.2 and 2.3), (ii) the Company Purchase Limit
of each Company shall be reduced by the aggregate amount of the Terminating
Commitment Amount of each Terminating Financial Institution in such Company’s
Purchaser Group and (iii) the Commitment of each Terminating Financial
Institution shall be reduced to zero on the Liquidity Provider Termination Date
applicable to such Terminating Financial Institution.  Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3), all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution”;  provided,  however, that the provisions
of Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

(c)       Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion.  In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.5, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date.  Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”;  provided,  however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1        Representations and Warranties of the Seller Parties.  Each
Seller Party hereby represents and warrants to the Agent and the Purchasers, as
to itself (and not as to any other Seller Party), as of the Amendment Date and
as of the date of each Incremental Purchase and the date of each Reinvestment
that:

(a)       Corporate Existence and Power.  Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation.  Such Seller Party is duly qualified to do business and
is in good standing as a foreign corporation, and has and holds all corporate
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted, except where the failure of the Servicer to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

(b)       Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

(c)       No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or



Page 8

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d)       Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e)       Actions, Suits.  There are no actions, suits or proceedings pending,
or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, except for actions, suits or proceedings (i) that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) that have been publicly disclosed in any
periodic report or other filing made by such Seller Party pursuant to, and in
full conformity with the requirements of, the Securities Exchange Act of 1934,
as amended.  In addition to the foregoing, there are no actions, suits or
proceedings pending, or to the best of such Seller Party’s knowledge, threatened
against or affecting the Receivables, the Related Security or any Transaction
Document, in or before any court, arbitration or other body.  Such Seller Party
is not in default with respect to any order of any court, arbitrator or
governmental body.

(f)       Binding Effect.  This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g)       Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

(h)       Use of Proceeds.  No proceeds of any purchase hereunder will be used
by the Seller Parties (i) for a purpose that violates, or would be inconsistent
with, Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i)       Good Title.  Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents.  There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j)       Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in all of Seller’s right, title and interest in,
to and under each Receivable existing or hereafter arising and in the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim, except as created by the Transaction Documents.  There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.



Page 9

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(k)       Jurisdiction of Organization and Locations of Records.  The
jurisdiction of organization of such Seller Party and the offices where it keeps
all of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 13.4(a) has been taken and completed.  Seller’s
organizational number assigned to it by its jurisdiction of organization and
Seller’s Federal Employer Identification Number are correctly set forth on
Exhibit III.  Seller has not changed its corporate structure or its jurisdiction
of organization since the Initial Closing Date except in accordance with
Section 7.2(a).  Seller is a Delaware corporation and is a “registered
organization” (within the meaning of Section 9‑102 of the UCC in effect in the
State of Delaware).  Servicer is a New York corporation and is a “registered
organization” (within the meaning of Section 9‑102 of the UCC in effect in the
State of New York).

(l)       Collections.  The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed.  The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV.  Seller
has not granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control or “control” (within the meaning of
Section 9‑104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account, or the right to take dominion and control or “control”
(within the meaning of Section 9‑104 of the UCC of all applicable jurisdictions)
of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event, in each case, that is or remains in effect from
and after the Amendment Date.  Seller has taken all steps necessary to ensure
that the Agent has “control” (within the meaning of Section 9‑104 of the UCC of
all applicable jurisdictions) over all its Collection Accounts and Lock-Boxes.

(m)       Material Adverse Effect. (i) The initial Servicer represents and
warrants that since July 2, 2017, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since July 2, 2017, no event has occurred that would have a material
adverse effect on (A) the financial condition or operations of Seller, (B) the
ability of Seller to perform its obligations under the Transaction Documents, or
(C) the collectibility of the Receivables generally or any material portion of
the Receivables.

(n)       Names.  In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.

(o)       Ownership of Seller.  Originator owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Seller, free and clear of any
Adverse Claim.  Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

(p)       Not an Investment Company.  Such Seller Party is not, and is not
controlled by, an “investment company” registered or required to be registered
under the U.S. Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that it is not a
“covered fund” under the Volcker Rule, although other exemptions or exclusions
under the Investment Company Act may apply, Seller relies on the exemption from
the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act.

(q)       Compliance with Law.  Such Seller Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Seller represents that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including,  without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation.

(r)       Compliance with Credit and Collection Policy.  Seller has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not



Page 10

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

made any material change to the Credit and Collection Policy, except as
permitted in accordance with Section 7.2(c) and except such material change as
to which the Agent has been notified in accordance with Section 7.1(a)(vii).

(s)       Payments to Originator.  Seller represents that with respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  Seller
represents that no transfer by Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Federal Bankruptcy Code.

(t)       Enforceability of Contracts.  Seller represents that each Contract
with respect to each Receivable is effective to create, and has created, a
legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, if any, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(u)       Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

(v)       Aggregate Capital.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Aggregate Capital is no greater
than 100% of the amount equal to (i) the Net Receivables Balance, minus (ii) the
Required Reserves.

(w)       Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis of the sale of Receivables by
Originator to Seller.

(x)       Sanctions.  Neither the Seller Parties, nor any of their respective
Subsidiaries, nor, to the knowledge of the Seller Parties or their respective
Subsidiaries, any director, officer, employee, agent, affiliate or
representative of the Seller Parties or their respective Subsidiaries, is an
individual or entity that is (i) currently the subject or target of any
Sanctions or (ii) located, organized or resident in any country or territory to
the extent that such country or territory itself is the subject of any
country-wide Sanction.

(y)       PATRIOT Act.  To the extent applicable, each Seller Party is in
compliance, in all material respects, with the Patriot Act.

Section 5.2        Financial Institution Representations and Warranties.  Each
Financial Institution hereby represents and warrants to the Agent and the
Company in such Financial Institution’s Purchaser Group that:

(a)       Existence and Power.  Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b)       No Conflict.  The execution and delivery by such Financial Institution
of this Agreement and the performance of its obligations hereunder are within
its corporate powers, have been duly authorized by all necessary corporate
action, do not contravene or violate (i) its certificate or articles of
incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which any of its property is bound, or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets.  This Agreement has been duly authorized,
executed and delivered by such Financial Institution.

(c)       Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery



Page 11

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

by such Financial Institution of this Agreement and the performance of its
obligations hereunder, except that has already been received.

(d)       Binding Effect.  This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1        Conditions Precedent to Amendment and Restatement.  The
effectiveness of this amendment and restatement is subject to the conditions
precedent that (a) the Agent,  the Financial Institutions and the Companies
shall have received on or before the Amendment Date those documents listed on
Schedule B,  (b) the Agent and the Purchasers shall have received all fees and
expenses required to be paid on or prior to the Amendment Date pursuant to the
terms of this Agreement and the Fee Letters and (c) the Servicer, Seller and
Originator shall have identified in their general ledger a legend satisfactory
to the Agent describing the sale of the Receivables to Seller and the purchase
of the Purchaser Interests hereunder.

Section 6.2        Conditions Precedent to All Purchases and Reinvestments.
 Each purchase of a Purchaser Interest and each Reinvestment shall be subject to
the further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase, in form and substance satisfactory to the Agent,
all Monthly Reports and Weekly Reports as and when due under Section 8.5 and
(ii) upon the Agent’s request, the Servicer shall have delivered to the Agent at
least three  days prior to such purchase or Reinvestment an interim report
showing the amount of Eligible Receivables only; (b) the Facility Termination
Date shall not have occurred; (c) the Agent shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and, in the case
of an Incremental Purchase, the aggregate Purchaser Interests do not exceed
100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.



Page 12

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE VII

COVENANTS

Section 7.1        Affirmative Covenants of the Seller Parties.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), as set forth
below:

(a)       Financial Reporting.  Such Seller Party will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent (and
upon receipt thereof the Agent will forward the same to each Company or its
designee):

(i) Annual Reporting.  Within 120 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Avnet and its Subsidiaries, for such fiscal year
certified in a manner acceptable to the Agent by independent public accountants
of recognized national standing.

(ii) Quarterly Reporting.  Within 60 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, consolidated
balance sheets of Avnet and its Subsidiaries, as at the close of each such
period and a  statement of income and a statement of cash flows for Avnet and
its Subsidiaries, for the period from the beginning of such fiscal year to the
end of such quarter, all certified subject to year-end audit adjustments, as to
fairness of presentation and GAAP, by its chief financial officer, chief
accounting officer or treasurer.

(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statements or such quarterly financial statements, as the case
may be.

(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of Servicer copies of all financial statements, reports and
proxy statements so furnished.

(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

(vii) Change in Credit and Collection Policy.  At least 30 days prior to the
effectiveness of any material change in or material amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and each Purchaser’s consent
thereto, provided that such consent shall not be unreasonably withheld.

(viii) Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.



Page 13

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

To the extent any documents required to be delivered pursuant to
Section 7.1(a)(i),  (ii),  (iv) or (v) are documents included in materials
otherwise filed with the Securities and Exchange Commission, such documents may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Avnet posts such documents, or provides a
link thereto on its corporate website on the Internet; or (ii) such documents
are posted on Avnet’s behalf on an Internet or intranet website, if any, to
which the Agent has access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that the Seller Parties shall deliver paper
copies of such documents to the Agent upon the Agent’s written request for such
documents until the Agent delivers a written request to cease delivering paper
copies.  The Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Seller Parties with any such
request for delivery.

(b)       Notices.  Such Seller Party will notify the Agent (and upon receipt
thereof the Agent will forward such notice to each Company or its designee) in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i) Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $25,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer, which,
individually or in the aggregate, if adversely determined, would reasonably be
expected to result in a judgment in excess of $50,000,000; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date.  The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements.  The occurrence of a default, an event of
default or other event permitting or requiring acceleration under any other
financing arrangement pursuant to which such Seller Party is a debtor or an
obligor.

(vi) Downgrade of Originator.  Any downgrade in the rating of any Indebtedness
of Originator by S&P or by Moody’s, setting forth the Indebtedness affected and
the nature of such change.

(vii) Appointment of Independent Director.   The decision to appoint a new
director of Seller as the “Independent Director” for purposes of this Agreement,
such notice to be issued not less than 10 days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”

(c)       Compliance with Laws and Preservation of Corporate Existence.  Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign



Page 14

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

corporation in each jurisdiction where its business is conducted, except where
the failure of the Servicer to so qualify or to maintain such qualification
could not reasonably be expected to have a Material Adverse Effect.

(d)       Audits.  Such Seller Party will furnish to the Agent (and upon receipt
thereof the Agent will forward the same to each Company or its designee) from
time to time such information with respect to it and the Receivables as the
Agent or the Required Purchasers may reasonably request.  Such Seller Party
will, from time to time during regular business hours as requested by the Agent
upon reasonable notice and at the sole cost of such Seller Party, permit the
Agent, or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
Party relating to the Receivables and the Related Security, including,  without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller Party for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Seller Party’s
financial condition or the Receivables and the Related Security or any Seller
Party’s performance under any of the Transaction Documents or any Seller Party’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

(e)       Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including,  without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including,  without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  The Servicer will give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

(ii) Such Seller Party will (A) continue to identify in its general ledger a
legend, reasonably acceptable by the Agent, describing the Purchaser Interests
and (B) upon the request of the Agent (x) mark each Contract with a legend
describing the Purchaser Interests and (y) deliver to the Agent all Contracts
(including,  without limitation, all multiple originals of any such Contract)
relating to the Receivables.

(f)       Compliance with Contracts and Credit and Collection Policy.  Seller
will timely and fully (i) perform and comply with all provisions, covenants and
other promises, if any, required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g)       Performance and Enforcement of Receivables Sale Agreement.  Seller
will, and will require Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement.  Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
 without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.

(h)       Ownership.  Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers (including,  without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Seller therein as the Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
such Receivables, Related Security and Collections to the full extent
contemplated herein, free and clear of any Adverse Claims other



Page 15

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

than Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including,  without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).

(i)       Purchasers’ Reliance.  Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from Originator.
 Therefore, during the term of this Agreement, Seller shall take all reasonable
steps, including,  without limitation, all steps that the Agent or any Purchaser
may from time to time reasonably request, to maintain Seller’s identity as a
separate legal entity and to make it manifest to third parties that Seller is an
entity with assets and liabilities distinct from those of Originator and any
Affiliates thereof and not just a division of Originator or any such Affiliate.
 Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator  (including,  without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator, Seller shall lease such
office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name,
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with Originator, the Servicer and any Affiliate
thereof (including,  without limitation, any delegation of its obligations
hereunder as Servicer) strictly on an arm’s-length basis, allocate all overhead
expenses (including,  without limitation, telephone and other utility charges)
for items shared between Seller and Originator or any Affiliate thereof on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller’s books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator or any Affiliate thereof;



Page 16

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(I) prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that:  it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M) maintain its corporate charter in conformity with this Agreement, such that
(1) it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement; and (2) its
corporate charter, at all times that this Agreement is in effect, provides for
not less than 10 days’ prior written notice to the Agent of the replacement or
appointment of any director that is to serve as an Independent Director for
purposes of this Agreement and the condition precedent to giving effect to such
replacement or appointment that Seller certify that the designated Person
satisfied the criteria set forth in the definition herein of “Independent
Director” and the Agent’s written acknowledgement that in its reasonable
judgment the designated Person satisfies the criteria set forth in the
definition herein of “Independent Director;”

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and the Required Purchasers;

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,



Page 17

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Covington & Burling
LLP, as counsel for Seller, in connection with this Agreement and relating to
true sale and substantive consolidation issues  with respect to Originator and
Seller, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

(j)       Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two Business Days following receipt thereof, and, at all times
prior to such remittance, Seller will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers.  Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control or establish
“control” (within the meaning of Section 9‑104 of the UCC of all applicable
jurisdictions) of any Lock-Box or Collection Account at a future time or upon
the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement.  With respect to any Lock-Box or Collection
Account, Seller shall take all steps necessary to ensure that the Agent has
“control” (within the meaning of Section 9‑104 of the UCC of all applicable
jurisdictions) over such Lock-Box or Collection Account.  So long as no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, the Servicer will be permitted to transfer proceeds from a Lock-Box
or Collection Account to another account of Servicer, provided that at all times
Servicer will hold such payments or, if applicable, will cause such payments to
be held in trust for the exclusive benefit of the Agent and the Purchasers
subject to application pursuant to Sections 2.2 and 2.3 hereof.

(k)       Taxes.  Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing.  Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Company, the Agent or any Financial Institution.

(l)       Insurance.  Seller will maintain in effect, or cause to be maintained
in effect, at Seller’s own expense, such liability insurance as Seller shall
deem appropriate in its good faith business judgment.  The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller.  Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage.  Copies of each policy shall be
furnished to the Agent and any Purchaser in certificated form upon the Agent’s
or such Purchaser’s request.  The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

(m)       Payment to Originator.  With respect to any Receivable purchased by
Seller from Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including,
 without limitation, the terms relating to the amount and timing of payments to
be made to Originator in respect of the purchase price for such Receivable.

(n)       Segregation of Other Servicer Collected Funds.  The Servicer shall,
within six days of the date any Other Servicer Collected Funds are deposited,
credited or funded to any Collection Account, (i) specifically identify all such
Other Servicer Collected Funds and (ii) cause all Other Servicer Collected Funds
to be transferred from the applicable Collection Account.

(o)       Elimination of Other Servicer Collected Funds.  Subject to
Section 7.1(n), each Seller Party shall use all reasonable efforts to prevent
all Other Servicer Collected Funds from being deposited, credited or otherwise
funded to, any and all Collection Accounts.



Page 18

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(p)       General Ledger and Certain Receivables.  Such Seller Party shall
maintain its consolidated general accounting ledger such that all indebtedness
and other obligations owed to Originator or in which Originator has a security
interest or other interest arising in connection with the sale of merchandise or
the rendering of services by Originator and sold to Seller are recorded as part
of general ledger category “company code US10”;  provided, however, that from
and after December 28, 2010 indebtedness or other obligations owed to Originator
or in which Originator has a security interest or other interest arising in
connection with the sale of merchandise or the rendering of services by the
business previously conducted by businesses acquired by Originator in an
Excluded Acquisition shall not be recorded as part of general ledger category
“company code US10” until such time, if any, as such indebtedness or other
obligations are originated, serviced and collected in a manner substantially
similar to the Receivables.

(q)       Anti-Corruption Laws; Sanctions.  Each Seller Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by it
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 7.2        Negative Covenants of the Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself (and not as to any other Seller Party), that:

(a)       Name Change, Jurisdiction of Organization, Corporate Structure,
Offices and Records.  Such Seller Party will not change its name, identity,
jurisdiction of organization or corporate structure (within the meaning of
Sections 9‑503 and/or 9‑507 of the UCC of all applicable jurisdictions) or
relocate any office where Records are kept unless it shall have:  (i) given the
Agent at least 45 days’ prior written notice thereof and (ii) delivered to the
Agent all financing statements, instruments and other documents requested by the
Agent in connection with such change or relocation.

(b)       Change in Payment Instructions to Obligors.  Except as may be required
by the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least 10 days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided,  however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligors to make payments to another existing
Collection Account.

(c)       Modifications to Contracts and Credit and Collection Policy.  Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables.  Except as provided in
Section 8.2(d), the Servicer will not extend, amend or otherwise modify the
terms of any Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Policy.

(d)       Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including,  without
limitation, the filing of any financing statement) or with respect to, any of
its Receivables, Related Security or Collections, or upon or with respect to any
Contract under which any of its Receivables arise, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or Originator.

(e)       Aggregate Capital.  Other than in compliance with Section 2.6, at no
time prior to the Amortization Date shall Seller permit the Aggregate Capital to
be greater than 100% of the amount equal to (i) the Net Receivables Balance,
minus (ii) the Required Reserves.

(f)       Termination Date Determination.  Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to Originator in respect thereof, without



Page 19

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the prior written consent of the Agent, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g)       Restricted Junior Payments.  From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h)       Anti-Corruption Laws; Sanctions.  Seller shall not, directly or
indirectly, sell any Purchaser Interest, and it will not knowingly use or
procure for the use of Seller, Avnet or any of Avnet’s Subsidiaries, the
proceeds of the sale of any Purchaser Interest to fund any activities of or
business with any individual or entity, or in any Sanctioned Country, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity of Sanctions.
 Seller shall not, directly or indirectly, knowingly use or procure for the use
of Seller, Avnet or any of Avnet’s Subsidiaries, the proceeds of the sale of any
Purchaser Interest for any purpose which would breach Anti-Corruption Laws.

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1        Designation of Servicer. (a) The servicing, administration
and collection of the Receivables shall be conducted by such Person (the
“Servicer”) so designated from time to time in accordance with this Section 8.1.
 Avnet is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement.  The Agent
(on behalf of the Purchasers) may, and at the direction of the Required
Purchasers shall, at any time after the occurrence of any Amortization Event,
designate as Servicer any Person to succeed Avnet or any successor Servicer.

(b)       Without the prior written consent of the Agent and the Required
Purchasers, Avnet shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller and (ii) with
respect to certain Charged-Off Receivables, outside collection agencies or law
firms, taking action in connection with collection activities, in accordance
with its customary practices.  Seller shall not be permitted to further delegate
to any other Person any of the duties or responsibilities of the Servicer
delegated to it by Avnet.  If at any time the Agent shall designate as Servicer
any Person other than Avnet, all duties and responsibilities theretofore
delegated by Avnet to Seller may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to Avnet and to Seller.

(c)       Notwithstanding the foregoing subsection (b), (i) Avnet shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder (unless
a successor servicer has been designated by the Agent pursuant to Section 8.1
hereof) and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with Avnet in matters relating to the discharge by the Servicer of
its duties and responsibilities hereunder.  The Agent and the Purchasers shall
not be required to give notice, demand or other communication to any Person
other than Avnet in order for communication to the Servicer and its sub-servicer
or other delegate with respect thereto to be accomplished.  Avnet, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2        Duties of Servicer. (a) The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

(b)       The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account.  The Servicer shall ensure that at
all relevant times a Collection Account Agreement has been entered into and is
in effect with each bank at which a Collection Account has been established.  In
the case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances.  From and after the



Page 20

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

date the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors with respect to the Receivables to, remit
all payments thereon to a new depositary account specified by the Agent and, at
all times thereafter, Seller and the Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.
 The Agent shall notify each Financial Institution of such new depositary
account.

(c)       The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II.  The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II.  If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d)       The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided,  however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement.  Notwithstanding anything to the contrary contained herein, the Agent
shall have the right, in its sole discretion, to direct the Servicer to take all
actions that a reasonable business person, exercising prudent business judgment,
would undertake to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.

(e)       The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent.  The Servicer shall, as soon as practicable following receipt thereof
turn over to Seller any cash collections or other cash proceeds received with
respect to Indebtedness owed to Seller not constituting Receivables.  The
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.

(f)       Any payment by an Obligor in connection with any Receivables in
respect of any indebtedness owed by it to Originator or Seller shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

Section 8.3        Collection Notices.  The Agent is authorized at any time
after the occurrence of any Amortization Event to date and to deliver to the
Collection Banks the Collection Notices.  The Agent agrees to notify Seller
promptly after the delivery of such Collection Notices to the Collection Banks.
 Seller hereby transfers to the Agent for the benefit of the Purchasers,
effective when the Agent delivers such notice, the dominion and control and
“control” (within the meaning of Section 9‑104 of the UCC of all applicable
jurisdictions) of each Lock-Box, each Collection Account and the amounts on
deposit therein.  In case any authorized signatory of Seller whose signature
appears on a Collection Account Agreement shall cease to have such authority
before the delivery of such notice, such Collection Notice shall nevertheless be
valid as if such authority had remained in force.  Seller hereby authorizes the
Agent, and agrees that the Agent shall be entitled to (i) endorse Seller’s name
on checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller.  The Agent agrees that after delivery of a
Collection Notice, the Collection Banks may continue to provide or otherwise
make available to Seller and the Servicer copies of all correspondence or other
mail which will be sent directly to the Agent subsequent to the delivery of such
Collection Notice pursuant to the Collection Account Agreements.



Page 21

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 8.4        Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts.  The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5        Reports.  The Servicer shall prepare and forward to the Agent
(and upon receipt thereof the Agent will forward the same to each Company or its
designee) (i) by 2:00 p.m.  (Eastern time) on the 10th Business Day following
the last day of each fiscal month of the Servicer and at such times as the Agent
or the Required Purchasers shall request, a Monthly Report (which shall include
a work sheet calculating the Net Receivables Balance and the amount of Eligible
Receivables), (ii) by 2:00 p.m.  (Eastern time) on the third Business Day of
each calendar week (other than a calendar week in which a Monthly Report is
required to be delivered pursuant to clause (i) of this sentence) following any
calendar week during which at any time the Weekly Reporting Condition existed, a
Weekly Report with respect to such preceding calendar week and (iii) at such
times as the Agent or the Required Purchasers shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables.

Section 8.6        Servicing Fees.  In consideration of Avnet’s agreement to act
as Servicer hereunder, the Purchasers hereby agree that, so long as Avnet shall
continue to perform as Servicer hereunder, Seller shall pay over to Avnet a fee
(the “Servicing Fee”) on the first calendar day of each month, in arrears for
the immediately preceding month, equal to 1/12 of 1% per annum (in an aggregate
amount equal to 1% per annum) of the average Net Receivables Balance during such
period, as compensation for its servicing activities.

Section 8.7        Limited Recourse to Servicer.  Purchasers shall have no
recourse to Servicer for any amounts due hereunder, other than those
specifically provided to be paid by Servicer hereunder and under the other
Transaction Documents, including,  without limitation, for amounts payable
pursuant to Section 10.1(b) hereof.

Section 8.8        Risk Retention Compliance.  The Servicer agrees to comply
with the requirements of all applicable risk retention laws, including the
Capital Requirements (Risk Retention) of the CRR, such that (a) it shall retain
a net economic interest in the Receivables in an amount at least equal to 5% of
the aggregate Outstanding Balance of the Receivables, (b) it shall not change
the manner in which it retains such net economic interest except with notice to
the Agent and the Purchasers,  (c) it shall not enter into any credit risk
mitigation, short position or any other hedge with respect to such retained net
economic interest other than any credit risk mitigation, short position or other
hedge not prohibited by the CRR, and (d) it shall provide any information and
documents that the Purchasers may require in order to comply with their
respective obligations under the Capital Requirements (Risk Retention) of the
CRR with respect to the transactions contemplated hereby.

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1        Amortization Events.  The occurrence of any one or more of
the following events shall constitute an Amortization Event:

(a)        (i) Any Seller Party shall fail to make any payment or deposit
required to be made by such Seller Party hereunder when due and, for any such
payment or deposit which is not in respect of Capital, such failure continues
for one day, or (ii) any Seller Party shall fail to perform or observe any term,
covenant or agreement applicable to it hereunder (other than as referred to in
clause (i) of this paragraph (a) and Section 9.1(e)) or any other Transaction
Document and such failure shall continue for three consecutive Business Days.

(b)        (i) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement (other than the representation or warranty
set forth in Section 5.1(v)), any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made or (ii) the representation or warranty set forth in
Section 5.1(v) shall prove to have been incorrect when made or deemed made and
such breach of Section 5.1(v) is not cured within one Business Day if such
breached representation or warranty was made or deemed as of the date of any
Weekly Report or Monthly Report or within five



Page 22

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Business Days if such breached representation or warranty was made or deemed as
of any date other than the date of any Weekly Report or Monthly Report.

(c)       Failure of Seller to pay any Indebtedness when due; or the failure of
Servicer to pay any Indebtedness in excess of $35 million, individually or in
the aggregate, when due; or the default by Servicer, or any affiliate of
Servicer which is a party thereto, in the performance of any term, provision or
condition contained in the Credit Agreement, the effect of which is to cause, or
to permit the holder or holders of such Indebtedness to cause, such Indebtedness
to become due prior to its stated maturity; or any Indebtedness of any Seller
Party in excess of $35 million (other than the Credit Agreement) shall be caused
to be declared due and payable, or shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(d)                 (i)   Any Seller Party or any of its Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; 

(ii) any proceeding shall be instituted by or against any Seller Party or any of
its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property; or 

(iii) any Seller Party or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth in clauses (i) or (ii) above in
this subsection (d).

(e)       Seller shall fail to comply with the terms of Section 2.6 hereof.

(f)       As of the end of the fiscal month covered by the most recent Monthly
Report required to be delivered pursuant to Section 8.5 hereof, the three-month
rolling average of the Delinquency Ratio Trigger shall exceed the Applicable
Delinquency Ratio Threshold, or the three-month rolling average of the Dilution
Ratio Trigger shall exceed the Applicable Dilution Ratio Threshold, or the
three-month rolling average of the Loss Ratio Trigger shall exceed the
Applicable Loss Ratio Threshold.

(g)       A Change of Control shall occur.

(h)        (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Credit Agreement) as of the end of any period of four fiscal quarters of Avnet
shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage Ratio” (as
defined in the Credit Agreement) at any time shall be greater than 4.00 to 1.00.

(i)        (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $50,000,000, individually or in the aggregate,
shall be entered against the Servicer on claims not covered by insurance or as
to which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for 30 consecutive days without a stay
of execution.

(j)       The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur;  or Originator shall for any reason cease to transfer, or
cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Seller under the Receivables Sale Agreement.

(k)       This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability,



Page 23

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

or the Agent for the benefit of the Purchasers shall cease to have a valid and
perfected first priority security interest in the Receivables, the Related
Security and the Collections with respect thereto and the Collection Accounts.

Section 9.2        Remedies. Upon the occurrence and during the continuation of
an Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) with prior written notice to the Servicer (except as
provided in the following proviso), declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur; provided,
 however, that upon the occurrence of an Amortization Event described in
Section 9.1(d)(ii), or of an actual or deemed entry of an order for relief with
respect to any Seller Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks, and
(v) notify Obligors of the Purchasers’ interest in the Receivables.  The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including,  without limitation, all rights and remedies provided under the UCC
(or any comparable law), all of which rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1        Indemnities by The Seller Parties. (a) Without limiting any
other rights that the Agent, any Purchaser, any Funding Source or any of their
respective Affiliates may have hereunder or under applicable law, Seller hereby
agrees to indemnify (and pay upon demand to) the Agent, each Funding Source,
each Purchaser and their respective Affiliates, assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any purchase hereunder, or the
acquisition, funding or ownership, either directly or indirectly, by a Purchaser
or a Funding Source of a Purchaser Interest or of an interest in the
Receivables, or any Receivable or any Contract or any Related Security, or any
action of any Seller Party or any Affiliate of any Seller Party, excluding,
however:

(i)  Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided,  however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement.  Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including,  without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:



Page 24

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(i) any representation or warranty made by any Seller Party or Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, the Servicer or Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including,
 without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
any such transfer under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the



Page 25

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC (or any comparable law) of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

(b)       Without limiting any other rights that the Agent, any Purchaser, any
Funding Source or any of their respective Affiliates may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of the Servicer’s activities as Servicer hereunder,
excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii)  Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii)  taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided,  however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
amounts otherwise specifically provided to be paid by Servicer under the terms
of this Agreement.

Section 10.2        Increased Cost and Reduced Return. (a) If any Regulatory
Requirement (i) subjects any Purchaser or any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or this Agreement or a
Purchaser’s or Funding Source’s obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser or any Funding Source of any amounts
payable under any Funding Agreement or this Agreement (except for changes in the
rate of tax on the overall net income of a Purchaser or Funding Source or taxes
excluded by Section 10.1) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source or a Purchaser, or credit extended by a Funding
Source or a Purchaser pursuant to a Funding Agreement or this Agreement or
(iii) imposes any other condition the result of which is to increase the cost to
a Funding Source or a Purchaser of performing



Page 26

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

its obligations under a Funding Agreement or this Agreement, or to reduce the
rate of return on a Funding Source’s or Purchaser’s capital or assets as a
consequence of its obligations under a Funding Agreement or this Agreement, or
to reduce the amount of any sum received or receivable by a Funding Source or a
Purchaser under a Funding Agreement or this Agreement, or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent, which demand shall be made at
least 30 days prior to the date of any payment by Seller pursuant to this
Section 10.2 and shall include an explanation in reasonable detail of the manner
in which such amounts shall have been determined, Seller shall pay to the Agent,
for the benefit of the relevant Funding Source or Purchaser, such amounts
charged to such Funding Source or Purchaser or such amounts to otherwise
compensate such Funding Source or such Purchaser for such increased cost or such
reduction. Notwithstanding anything to the contrary contained herein, Seller
shall not be liable for any amounts for any such costs or reduced returns
incurred by the party demanding payment under this Section 10.2 more than
90 days before the related demand for payment.  The term “Regulatory
Requirement” shall mean (i) the adoption after August 26, 2010 of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy or liquidity coverage) or any change therein after
August 26, 2010, (ii) any change after August 26, 2010 in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after August 25, 2011, by any Funding Source or
Purchaser with (A) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (B) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, as amended from time to time,
(C) any requests, rules, regulations, guidelines or directives promulgated in
connection with the foregoing by any such agency or (D) any requests, rules,
regulations, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III.

(b)       A certificate of the applicable Purchaser or Funding Source setting
forth the amount or amounts necessary to compensate such Purchaser or Funding
Source pursuant to paragraph (a) of this Section 10.2 shall be delivered to
Seller and shall be conclusive absent manifest error.

(c)       If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Requirement appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source,  or Seller or the Servicer (each, an “Electing
Party”) believes that having the facility publicly rated by one credit rating
agency would reduce the amount of such compensation by an amount deemed by such
Electing Party to be material, such Electing Party shall provide written notice
to the related Consenting Parties (as defined below), Seller and the Servicer,
as applicable (a “Ratings Request”), that such Electing Party intends to request
a public rating of the facility from one credit rating agency, selected by a
Purchaser or Funding Source that is an Electing Party or a Consenting Party (as
defined below)  and reasonably acceptable to Seller, of at least A-, A3 or the
equivalent (the “Required Rating”).  If the Electing Party is either Seller or
the Servicer, then such Ratings Request will only be made with the consent of
the related Purchasers or Funding Sources for which the Electing Party believes
the compensation will be materially reduced (each, a “Consenting Party”), it
being understood that any consent given by a Consenting Party with respect to a
Ratings Request will not, in itself, be deemed to be consent to any reduction in
compensation.  Seller and the Servicer agree that they shall cooperate with such
Electing Party’s efforts to obtain the Required Rating, and shall provide the
applicable credit rating agency (either directly or through distribution to the
Agent or Electing Party) any information requested by such credit rating agency
for purposes of providing and monitoring the Required Rating.  Each Consenting
Party electing to receive the related ratings letter and each Electing Party
shall share the cost of the initial fees payable to the credit rating agency for
providing the related rating and all ongoing fees payable to the credit rating
agency for its continued monitoring of the related rating.  Nothing in this
Section 10.2(c) shall preclude any Purchaser or Funding Source from demanding
compensation from Seller pursuant to Section 10.2(a) hereof at any time and
without regard to whether the Required Rating shall have been obtained, or shall
require any Purchaser or Funding Source to obtain any rating on the facility
prior to demanding any such compensation from Seller.

Section 10.3        Other Costs and Expenses.  Seller shall pay to the Agent and
each Purchaser on demand all reasonable and documented costs and out-of-pocket
expenses in connection with the preparation, execution,



Page 27

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the cost of any Purchaser’s auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of one law firm
acting as transaction counsel for the Agent and one law firm acting as special
and local counsel in each applicable jurisdiction in which the Agent reasonably
determines such local counsel to be necessary with respect thereto and with
respect to advising any Purchaser and the Agent as to their respective rights
and remedies under this Agreement.  Seller shall pay to the Agent and each
Purchaser on demand any and all costs and expenses of the Agent and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.

ARTICLE XI

THE AGENT

Section 11.1        Authorization and Action.  Each Purchaser hereby designates
and appoints Wells Fargo to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto.  The Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns.
 The Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law.  The appointment and authority of the Agent
hereunder shall terminate upon the indefeasible payment in full of all Aggregate
Unpaids.  Each Purchaser hereby authorizes the Agent to execute each of the UCC
financing or continuation statements (and amendments thereto and assignments or
terminations thereof) on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).

Section 11.2        Delegation of Duties.  The Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3        Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith.  The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties.  The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

Section 11.4        Reliance by Agent.  The Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including,  



Page 28

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

without limitation, counsel to Seller), independent accountants and other
experts selected by the Agent.  The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Required Purchasers or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Agent shall have received such
advice, the Agent may take or refrain from taking any action, as the Agent shall
deem advisable and in the best interests of the Purchasers.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Required Purchasers or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

Section 11.5        Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including,  without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent.  Each Purchaser represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6        Reimbursement and Indemnification.  Each Financial
Institution agrees to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7        Agent in its Individual Capacity.  The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder.  With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Company,”
“Financial Institution,” “Purchaser,” “Related Financial Institution,”
“Financial Institutions,” “Purchasers,” and “Related Financial Institutions,”
shall include the Agent in its individual capacity.

Section 11.8        Successor Agent.  The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity), resign as Agent.
 If the Agent shall resign, then the Required Purchasers during such five-day
period shall appoint from among the Purchasers a successor agent.  If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of the Agent hereunder and under
the other Transaction Documents and Seller and the Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with the
Purchasers.  After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.  If
the Person serving as the Agent is a Defaulting Purchaser, the Required
Purchasers may, to the extent permitted by applicable law, by notice in writing
to Seller and such Person, remove such Person as Agent and, in consultation with
Seller, appoint a successor Agent.  If for any reason no successor Agent is
appointed by the Required Purchasers within 30 days (or such earlier day as
shall be agreed by the Required Purchasers), then effective upon the termination
of such period, the Purchasers shall perform all of the duties of the Agent
hereunder and under the other Transaction Documents, and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for all purposes shall deal directly
with the Purchasers.



Page 29

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS;  DEFAULTING PURCHASERS

Section 12.1        Assignments. (a) Seller, the Servicer, the Agent and each
Purchaser hereby agree and consent to the complete or partial assignment by any
Company of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source pursuant to any Funding
Agreement or to any other Person, and upon such assignment, such Company shall
be released from its obligations so assigned.  Further, Seller, the Servicer,
the Agent and each Purchaser hereby agree that any assignee of any Company of
this Agreement or of all or any of the Purchaser Interests of any Company shall
have all of the rights and benefits under this Agreement as if the term
“Company” explicitly referred to and included such party (provided that (i) the
Purchaser Interests of any such assignee that is a Company shall accrue CP Costs
pursuant to Section 3.1, and (ii) the Purchaser Interests of any other such
assignee shall accrue Yield pursuant to Section 4.1), and no such assignment
shall in any way impair the rights and benefits of any Company hereunder.
 Neither Seller nor the Servicer shall have the right to assign its rights or
obligations under this Agreement.

(b)        Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution.  Except as specified in Section 12.4,
the consent of the Company in such selling Financial Institution’s Purchaser
Group shall be required prior to the effectiveness of any such assignment.  Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A‑1 or better by S&P and P‑1 by Moody’s and (ii) agree to deliver to the Agent,
promptly following any request therefor by the Agent or the Company in such
selling Financial Institution’s Purchaser Group, an enforceability opinion in
form and substance satisfactory to the Agent and such Company.  Upon delivery of
the executed Assignment Agreement to the Agent, such selling Financial
Institution shall be released from its obligations hereunder to the extent of
such assignment.  Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution (including,  without
limitation, the applicable obligations of a Related Financial Institution) under
this Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers or the Agent shall be
required.

(c)        Each of the Financial Institutions agrees that in the event that it
shall cease to have a short-term debt rating of A‑1 or better by S&P and P‑1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent or any Financial Institution and acceptable to the
Company in such Affected Financial Institution’s Purchaser Group, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions in such
Affected Financial Institution’s Purchaser Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions in such Affected Financial
Institution’s Purchaser Group.

Section 12.2        Participations.  Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
 Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, each Company and the Agent shall continue to deal solely and directly
with such Financial Institution in connection with such Financial Institution’s
rights and obligations under this Agreement.  Each Financial Institution agrees
that any agreement between such Financial Institution and any such Participant
in respect of such participating interest shall not restrict such Financial
Institution’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 13.1(b)(i).



Page 30

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 12.3        Security Interests.  Notwithstanding any other provision of
this Agreement to the contrary, (i) any Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital,
Yield or CP Costs and fees) under this Agreement to secure obligations of such
Purchaser to a Federal Reserve Bank and (ii) any Company may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and CP Costs) under this Agreement to a collateral trustee in order to comply
with Rule 3a‑7 under the Investment Company Act, in each case without notice to
or consent of any Seller Party, the Agent or any other Purchaser; provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.

Section 12.4        Defaulting Purchasers.  Notwithstanding anything to the
contrary in this Agreement or the other Transaction Documents, the Agent shall
not be obligated to transfer to a Defaulting Purchaser any payments made by the
Seller for such Defaulting Purchaser’s benefit or any proceeds of Collateral
that would otherwise be remitted hereunder for the account of such Defaulting
Purchaser, and, in the absence of such transfer for the account of the
Defaulting Purchaser, the Agent shall transfer any such payments (A) first, to
the payment of any amounts owing by such Defaulting Purchaser to the Agent
hereunder; (B) second, to repay the Agent any amounts funded in respect of such
Defaulting Purchaser, together with any accrued and unpaid CP Costs or Yield
thereon; (C) third, as the Seller may request (so long as no Amortization Event
or Potential Amortization Event shall have occurred and be continuing), to the
funding of any Incremental Purchase in respect of which such Defaulting
Purchaser has failed to fund its portion thereof as required by this Agreement,
as determined by the Agent;  (D) fourth, if so determined by the Agent and the
Seller (so long as no Amortization Event or Potential Amortization Event shall
have occurred and be continuing), to be held in a separately established deposit
account subject to the control of the Agent, and released from time to time in
order to satisfy such Defaulting Purchaser’s potential future funding
obligations with respect to Incremental Purchases under this Agreement;
(E) fifth, so long as no Amortization Event or Potential Amortization Event
shall have occurred and be continuing, to the payment of any amounts owing to
the Seller as a result of any judgment of a court of competent jurisdiction
obtained by the Seller against such Defaulting Purchaser as a result of such
Defaulting Purchaser’s breach of its obligations under this Agreement; and
(F) sixth, to such Defaulting Purchaser or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Capital outstanding in respect of any such Incremental
Purchases, such payment shall be applied solely to pay the outstanding Capital
of all Non-Defaulting Purchasers, on a pro rata basis, prior to being applied to
the payment of any outstanding Capital of such Defaulting Purchaser until such
time as all outstanding Capital is held by the Purchasers pro rata in accordance
with the applicable Commitments.  Solely for the purposes of voting or
consenting to matters with respect to the Transaction Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee (other than the Used Fee) payable under clause (i) of
Section 2.1, such Defaulting Purchaser shall be deemed not to be a “Purchaser”
and such Purchaser’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by clauses (A) or
(B) of Section 13.1(b)(i).  The provisions of this Section 12.4 shall remain
effective with respect to such Defaulting Purchaser until the earlier of (y) the
date on which all of the Non-Defaulting Purchasers, the Agent and the Seller
shall have waived, in writing, the application of this Section 12.4 to such
Defaulting Purchaser, or (z) the date on which such Defaulting Purchaser makes
payment of all amounts that it was obligated to fund hereunder, pays to the
Agent all amounts owing by such Defaulting Purchaser in respect of the amounts
that it was obligated to fund hereunder and, if requested by the Agent, provides
adequate assurance of its ability to perform its future obligations hereunder.
 The operation of this Section 12.4 shall not be construed to increase or
otherwise affect the Commitment of any Purchaser, to relieve or excuse the
performance by such Defaulting Purchaser or any other Purchaser of its duties
and obligations hereunder, or to relieve or excuse the performance by any Seller
Party of its duties and obligations hereunder to the Agent or to the Purchasers
other than to such Defaulting Purchaser.  Any failure by a Defaulting Purchaser
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Purchaser of this Agreement and shall entitle
Seller, at its option, upon written notice to the Agent, to arrange for a
substitute Purchaser Group to assume the Commitment of such Defaulting
Purchaser’s Purchaser Group, such substitute Purchaser Group to be reasonably
acceptable to the Agent.  In connection with the arrangement of such a
substitute Purchaser Group,  (i) the Defaulting Purchaser’s Purchaser Group
shall have no right to refuse to be replaced hereunder and (ii) the Company in
the Defaulting Purchaser’s Purchaser Group shall have no right to consent to the
assignment in respect of such Defaulting Purchaser.  In such circumstance, the
Defaulting Purchaser’s Purchaser Group agrees to execute and deliver a completed
Assignment Agreement in favor of the substitute Purchaser (and agrees that it
shall be deemed to have executed and delivered such documentation if it fails



Page 31

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to do so), subject only in each case to being paid its share of the outstanding
Obligations (but not any fee (other than the Used Fee) payable under clause
(i) of Section 2.1 during such time as the Purchaser was a Defaulting
Purchaser);  provided, that any such assumption of the Commitment of such
Defaulting Purchaser shall not be deemed to constitute a waiver of any of the
other Purchasers’ or any Seller Party’s rights or remedies against any such
Defaulting Purchaser arising out of or in relation to such failure to fund.  In
the event of a direct conflict between the priority provisions of this
Section 12.4 and any other provision contained in this Agreement or any other
Transaction Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 12.4  shall control and govern.

ARTICLE XIII

MISCELLANEOUS

Section 13.1        Waivers and Amendments. (a) No failure or delay on the part
of the Agent or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy.  The
rights and remedies herein provided shall be cumulative and nonexclusive of any
rights or remedies provided by law.  Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)        No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this
Section 13.1(b).  Each Company, Seller and the Agent, at the direction of the
Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided,  however, that no such modification or
waiver shall:

(i)       without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any
Financial Institution’s Commitment or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.5 or the terms of
any Funding Agreement), (E) amend, modify or waive any provision of the
definition of Required Purchasers or this Section 13.1(b) or Section 2.6,
 Section 4.5 or Section 13.6,  (F) release all or substantially all of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Agent, the Purchasers or the Financial Institutions,
(G) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses;

(ii)       without the written consent of the then Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

(iii)       without the written consent of the Agent and each Purchaser
(A) amend, modify or waive any Potential Amortization Event or Amortization
Event; (B) change the definition of “Aggregate Reserves,” “Base Dilution
Component,” “Base Dilution Factor,” “Concentration Component,” “Concentration
Factor,” “Concentration Limit,” “Default Ratio,” “Delinquency Ratio Trigger,”
“Dilution Horizon Factor,” “Dilution Reserve,” “Dilution Ratio,”
“Dilution Percentage,” “Dilution Ratio Trigger,” “Eligible Receivable,” “Loss
Horizon Factor,” “Loss Reserve,” “Loss Percentage,” “Loss Ratio Trigger,” “Net
Receivables Balance,” “Required Reserve Floor,” “Required Reserves,” “Servicing
and Yield Reserve,” “Stress Factor” and “Weekly Reporting Condition”;
 (C) amend, modify or waive any provision in Article IX; or (D) amend or modify
any defined term (or any defined term used directly or indirectly in such
defined



Page 32

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

term) used in clauses (A) through (C) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and
(ii) the Agent, the Required Purchasers and each Company may enter into
amendments to modify any of the terms or provisions of Article XI,
 Section 13.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller and the
Agent promptly notifies Seller of such amendment.  Any modification or waiver
made in accordance with this Section 13.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers and the Agent.

Section 13.2        Notices.  Except as provided in this Section 13.2,  all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or other electronic transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy  numbers or using any other method of electronic transmission set forth
on the signature pages hereof or at such other address or telecopy number or
using any other method of electronic transmission as such Person may hereafter
specify for the purpose of notice to each of the other parties hereto.  Each
such notice or other communication shall be effective (i) if given by telecopy
or other electronic transmission, upon the receipt thereof, (ii) if given by
mail, three Business Days after the time such communication is deposited in the
mail with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 13.2.  Seller hereby
authorizes the Agent and the Purchasers to effect purchases and selections of
Discount Rates based on telephonic notices made by any Person whom the Agent or
applicable Purchaser in good faith believes to be acting on behalf of Seller.
 Seller agrees to deliver promptly to the Agent and each applicable Purchaser a
written confirmation of each telephonic notice signed by an authorized officer
of Seller; provided,  however, the absence of such confirmation shall not affect
the validity of such notice.  If the written confirmation differs from the
action taken by the Agent or applicable Purchaser, the records of the Agent or
applicable Purchaser shall govern absent manifest error.

Section 13.3        Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 13.4        Protection of Interests of the Purchasers. (a) Seller agrees
that from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary or
desirable, or that the Agent may request, to perfect, protect or more fully
evidence the Purchaser Interests, or to enable the Agent or the Purchasers to
exercise and enforce their rights and remedies hereunder.  Without limiting the
foregoing, Seller will, upon the request of the Agent, file such financing or
continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments and documents, that may be necessary or
desirable, or that the Agent may reasonably request, to perfect, protect or
evidence such Purchaser Interest.  At any time after an Amortization Event or
Potential Amortization Event shall have occurred and be continuing, the Agent
may, or the Agent may direct Seller or the Servicer to, notify the Obligor of
Receivables, at Seller’s expense, of the ownership or security interests of the
Purchasers under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to the
Agent or its designee.  Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b)        If any Seller Party fails to perform any of its obligations
hereunder, the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3.  Each Seller Party irrevocably authorizes
the Agent at any time and from time to time after the occurrence of any
Amortization Event in the sole discretion of the Agent, and appoints the Agent
as its attorney-in-fact, to act on behalf of such Seller Party (i) to authorize
on behalf of such Seller Party as debtor and to file financing or continuation



Page 33

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

statements (and amendments thereto and assignments thereof) necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Collateral and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Collateral as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Collateral.  Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes the Collateral (which may describe
the Collateral as set forth in Exhibit XI) as the Agent may determine, in its
sole discretion, is reasonably necessary or advisable to ensure the perfection
of the security interest in the Collateral granted to the Agent in connection
herewith.  This appointment is coupled with an interest and is irrevocable.  The
authorization by each Seller Party set forth above is intended to meet all
requirements for authorization by a debtor under Article 9 of any applicable
enactment of the UCC, including,  without limitation,  Section 9‑509 thereof.

Section 13.5        Confidentiality. (a) Each Seller Party and each Purchaser
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of this Agreement, except as required by law, and the other
confidential or proprietary information with respect to the Agent and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party’s and such
Purchaser’s external accountants and attorneys and as required by any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law), including disclosure in the financial statements of each of the Seller
Parties of the existence and financial effects of the transactions contemplated
by this Agreement.  Anything herein to the contrary notwithstanding, each Seller
Party, each Purchaser, the Agent, each Indemnified Party and any successor or
assign of any of the foregoing (and each employee, representative or other agent
of any of the foregoing) may disclose to any and all Persons, without limitation
of any kind, the “tax treatment” and “tax structure” (in each case, within the
meaning of U.S. Treasury Regulation § 1.6011‑4) of the transactions contemplated
herein and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to any of the foregoing relating to such tax
treatment or tax structure, and it is hereby confirmed that each of the
foregoing have been so authorized since the commencement of discussions
regarding the transactions.

(b)        Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them, (iii) by the Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Agent or any Financial Institution acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, (iv) by each Purchaser (or
any administrative agent on its behalf), to a nationally recognized statistical
rating organization in compliance with Rule 17g‑5 under the Securities Exchange
Act of 1934, as amended (or to any other rating agency in compliance with any
similar rule or regulation in any relevant jurisdiction) or in accordance with
any good faith interpretation thereof, and (v) by any Company (or any
administrative agent on its behalf) to any collateral trustee appointed by such
Company to comply with Rule 3a‑7 under the Investment Company Act, provided such
collateral trustee is subject to a confidentiality agreement regarding such
information with restrictions on disclosure that are comparable to those
contained in this Agreement.  The Agent or the Purchaser, as applicable, will
make reasonable efforts to enter into a confidentiality agreement, reasonably
acceptable to the Servicer, with each rating agency hired by such Person and to
which it is disclosing information pursuant to clause (iii) or (iv) above;
provided, that the absence of such a confidentiality agreement shall not be
construed to prohibit the Agent or any Purchaser from making disclosures to any
rating agency as may be required by applicable law, rule or regulation
(including, for this purpose, any requirements of Rule 17g‑5 or any good faith
interpretation thereof).  In addition, the Purchasers and the Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law) or otherwise with
the consent of the applicable Seller Party or Seller Parties.  Except as
provided in this clause (b) above, the Agent and the Purchasers shall maintain
and shall cause each of its employees and officers to maintain the
confidentiality of any confidential or proprietary information with respect to
the Seller Parties obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein.



Page 34

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 13.6        Bankruptcy Petition.  Seller, the Servicer, the Agent and
each Purchaser hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any Company or any Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Company or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 13.7        Limitation of Liability. (a) Except with respect to any
claim arising out of the willful misconduct or gross negligence of any Company,
the Agent or any Financial Institution, no claim may be made by any Seller Party
or any other Person against any Company, the Agent or any Financial Institution
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Seller Party
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(b)        Notwithstanding any provisions contained in this Agreement to the
contrary, no CP Company shall, nor shall be obligated to, pay any amount
pursuant to this Agreement unless (i) such CP Company has received funds which
may be used to make such payment and which funds are not required to repay its
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) such CP Company could issue Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such CP
Company’s securitization program or (y) all of such CP Company’s Commercial
Paper is paid in full.  Any amount which such CP Company does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Federal Bankruptcy Code) against or corporate obligation
of such CP Company for any such insufficiency unless and until such CP Company
satisfies the provisions of clauses (i) and (ii) above.  This paragraph
(b) shall survive the termination of this Agreement.

Section 13.8        CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

Section 13.9        CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY,
NEW YORK.

Section 13.10        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.



Page 35

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 13.11        Integration; Binding Effect; Survival of Terms.

(a)       This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.

(b)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided,  however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V,  (ii) the indemnification, increased cost and payment provisions of
Article X, and Sections 13.5,  13.6 and 13.7 shall be continuing and shall
survive any termination of this Agreement.

Section 13.12        Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 13.13        Wells Fargo Roles.  Each of the Purchasers acknowledges
that Wells Fargo acts, or may in the future act, (i) as administrative agent for
any Company or Financial Institution in Wells Fargo’s  Purchaser Group, (ii) as
issuing and paying agent for certain Commercial Paper, (iii) to provide credit
or liquidity enhancement for the timely payment for certain Commercial Paper and
(iv) to provide other services from time to time for any Company or Financial
Institution in Wells Fargo’s  Purchaser Group (collectively, the “Wells Fargo
Roles”).  Without limiting the generality of this Section 13.13, each Purchaser
hereby acknowledges and consents to any and all Wells Fargo Roles and agrees
that in connection with any Wells Fargo Role, Wells Fargo may take, or refrain
from taking, any action that it, in its discretion, deems appropriate.

Section 13.14        Characterization. (a) It is the intention of the parties
hereto that each purchase hereunder shall constitute and be treated as an
absolute and irrevocable sale, which purchase shall provide the applicable
Purchaser with the full benefits of ownership of the applicable Purchaser
Interest.  Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to Seller; provided,
 however, that (i) Seller shall be liable to each Purchaser and the Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser or the Agent or
any assignee thereof of any obligation of Seller or Originator or any other
Person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or Originator.

(b)       In addition to any ownership interest which the Agent may from time to
time acquire pursuant hereto, Seller (i) reaffirms its prior grant of a duly
perfected security interest to the Agent pursuant to the Existing Agreement and
(ii) hereby grants to the Agent for the ratable benefit of the Purchasers a
valid and continuing security interest in all of Seller’s right, title and
interest in, to and under all Receivables now existing or hereafter arising, the
Collections, each Lock-Box, each Collection Account, all Related Security, all
other rights and payments relating to such Receivables, and all proceeds of any
thereof (collectively, the “Collateral”) prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC (or any comparable
law) and other applicable law, which rights and remedies shall be cumulative.
Each party hereto acknowledges and agrees that the security interest and liens
granted in the Collateral under and pursuant to the Existing Agreement shall
continue in full force and effect, and this Section 13.14(b) shall be deemed to
be a continuation and reaffirmation,



Page 36

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

and not a replacement or novation, of the security interest and liens granted
under and pursuant to the Existing Agreement.

(c)       If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law.  In the case of any Recharacterization, Seller represents and warrants that
each remittance of Collections to the Agent or the Purchasers hereunder will
have been (i) in payment of a debt incurred in the ordinary course of business
or financial affairs and (ii) made in the ordinary course of business or
financial affairs.

Section 13.15        Confirmation and Ratification of Terms. (a) Upon the
effectiveness of this Agreement,  each reference to the Existing Agreement in
any other Transaction Document, and any document, instrument or agreement
executed and/or delivered in connection with the Existing Agreement or any other
Transaction Document, shall mean and be a reference to this Agreement.

(b)        The effect of this Agreement is to amend and restate the Existing
Agreement in its entirety, and to the extent that any rights, benefits or
provisions in favor of the Agent or any Purchaser existed in the Existing
Agreement and continue to exist in this Agreement without any written waiver of
any such rights, benefits or provisions prior to the Amendment Date, then such
rights, benefits or provisions are acknowledged to be and to continue to be
effective.  This Agreement is not a novation.

(c)        The parties hereto agree and acknowledge that any and all rights,
remedies and payment provisions under the Existing Agreement,  including,
 without limitation, any and all rights, remedies and payment provisions with
respect to (i) any representation and warranty made or deemed to be made
pursuant to the Existing Agreement, or (ii) any indemnification provision, shall
continue and survive the execution and delivery of this Agreement.

(d)       The parties hereto agree and acknowledge that any and all amounts
owing as or for Capital, Yield, CP Costs, fees, expenses or otherwise under or
pursuant to the Existing Agreement immediately prior to the effectiveness of
this Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses
or otherwise, respectively, under or pursuant to this Agreement.

Section 13.16        PATRIOT Act.  Each Purchaser that is subject to the
requirements of the USA Patriot Act (Title 111 of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Seller Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Seller Parties, which
information includes, among other things, the name and address of the Seller
Parties and other information that will allow such Purchasers to identify such
parties in accordance with the Patriot Act.  In addition, the Agent and each
Purchaser shall have the right to periodically conduct reasonable due diligence
on the Seller, its senior management and legal and beneficial owners.  Each
Seller Party agrees to cooperate in respect of the conduct of such reasonable
due diligence and further agrees that the reasonable costs and charges for any
such due diligence by the Agent shall constitute Indemnified Amounts for which
the Agent is the Indemnified Party.

(SIGNATURE PAGES FOLLOW)



Page 37

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

 

AVNET RECEIVABLES CORPORATION, as Seller

 

 

 

By:

/s/ Ken Jacobson

 

 

Name: Ken Jacobson

 

 

Title: President and Treasurer

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona  85034

 

Attention:

President

 

Fax:

(480) 643‑7199

 

 

 

 

 

 

AVNET, INC., as Servicer

 

 

 

By:

/s/ Joseph Burke

 

 

Name: Joseph Burke

 

 

Title: Vice President and Treasurer

 

 

 

 

Address:

2211 South 47th Street

 

 

Phoenix, Arizona  85034

 

Attention:

Treasurer

 

Fax:

(480) 643‑7199

 





S-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Company and as a Financial Institution

 

 

 

By:

/s/ Elizabeth R. Wagner

 

 

Name: Elizabeth R. Wagner

 

 

Title: Managing Director

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as Agent

 

 

 

By:

/s/ Elizabeth R. Wagner

 

 

Name: Elizabeth R. Wagner

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

1100 Abernathy Rd. NE, 16th Floor

 

 

Atlanta, GA 30328

 

 

Attention: Elizabeth Wagner

 

Tel:

(770) 508‑2169

 

Fax:

(855) 818‑1937

 

Email:

elizabeth.wagner@wellsfargo.com

 

 

 

 

with a copy to:

 

 

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

1100 Abernathy Rd. NE, 16th Floor

 

 

Atlanta, GA 30328

 

 

Attention: Jonathan Davis

 

Tel:

(770) 508‑2162

 

Fax:

(866) 671‑9693

 

Email:

jonathan.davis@wellsfargo.com

 





S-2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Company and as a Financial Institution

 

 

 

By:

/s/ David Miller

 

 

Name: David Miller

 

 

Title: Vice President

 

 

 

 

 

 

 

Address:

Branch Banking and Trust Company

 

 

200 West 2nd St.

 

 

Winston-Salem, NC 27101

 

Tel:

(336) 733‑2389

 

Fax:

(336) 733‑2327

 

Email:

dwmiller@bbandt.com

 





S-3

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Company and as a Financial Institution

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

The Tower at PNC Plaza

 

 

300 Fifth Avenue

 

 

Pittsburgh, PA  15222

 

Attention:

Robyn Reeher

 

Tel:

(412) 768‑3090

 

Fax:

(412) 762‑9184

 

Email:

abfadmin@pnc.com

 





S-4

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

SUNTRUST BANK,

 

as a Company and as a Financial Institution

 

 

 

By:

/s/ David Hufnagel

 

 

Name: David Hufnagel

 

 

Title: Director

 

 

 

 

 

 

 

Address:

SunTrust Bank

 

 

3333 Peachtree Road, NE, 10th Floor

 

 

Atlanta, Georgia  30326

 

Attention:

David Hufnagel

 

Tel:

(404) 439‑7697

 

Fax:

(404) 495‑2170

 

Email:

agency.services@suntrust.com

 

 

strh.afg@suntrust.com

 





S-5

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

LIBERTY STREET FUNDING LLC, as a Company,

 

 

 

By:

/s/ Jill A. Russo

 

 

Name: Jill A. Russo

 

 

Title: Vice President

 

 

 

 

 

 

 

Address:

c/o Global Securitization Services, LLC

 

 

114 West 47th Street, Suite 2310

 

 

New York, NY 10036

 

Attn:

Andrew L. Stidd

 

Fax:

(212) 302-8767

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution

 

 

 

By:

/s/ Diane Emanuel

 

 

Name: Diane Emanuel

 

 

Title: Managing Director & Co-Head

 

 

 

 

 

 

 

Address:

The Bank of Nova Scotia

 

 

250 Vesey Street

 

 

23rd Floor

 

 

New York, NY

 

Attn:

Peter Gartland

 

Fax:

(212) 225-5274

 

Email:

peter.gartland@scotiabank.com

 

 



S-6

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“61‑to‑90–Day Receivable” means a Receivable which by its terms is due and
payable between 61 and 90 calendar days of the original billing date therefor.

“91‑to‑120–Day Receivable” means a Receivable which by its terms is due and
payable between 91 and 120 calendar days of the original billing date therefor.

“Accrual Period” means each calendar month,  provided that the initial Accrual
Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 20% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Agent Account” means the deposit account from time to time designated by the
Agent to the Purchasers as the “Agent Account.”

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve and the Servicing and Yield Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Fourth Amended and Restated Receivables Purchase
Agreement, dated as of August 16, 2018,  as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day).  Any change in the Alternative Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate, respectively.





Exh. I-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Amendment Date” has the meaning set forth in the preamble to this Agreement.

“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii),  (ii) the Business Day specified in a written notice from
the Agent following the occurrence of any other Amortization Event, (iii) the
date which is 30 Business Days after the Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Facility Termination Date and (v) the Business Day specified
in a written notice from the Agent following the failure to obtain the Required
Rating within 60 days following delivery of a Ratings Request to Seller and the
Servicer.

“Amortization Event” has the meaning specified in Article IX.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Applicable Delinquency Ratio Threshold” means 8.50%.

“Applicable Dilution Ratio Threshold” means 5.00%.

“Applicable Loss Ratio Threshold” means 7.00%.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, vice
president, corporate controller, treasurer or chief financial officer.

“Avnet” has the meaning set forth in the preamble to this Agreement.

“Base Dilution Component” means, on any date, an amount equal to the Base
Dilution Factor multiplied by the Net Receivables Balance as of the close of
business of the Servicer on such date.

“Base Dilution Factor” means the average of the monthly Dilution Ratios
occurring during the 12 most recent fiscal months multiplied by the Dilution
Horizon Factor.

“Broken Funding Costs” means for any Purchaser Interest which (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned, transferred or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which it was originally scheduled to end, an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Accrual Period or Tranche Periods (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Capital for the new Purchaser Interest, and (y) to the
extent such Capital is not allocated to another Purchaser Interest, the income,
if any, actually received net of any costs of redeployment of funds during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated.  In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess.  All Broken Funding Costs shall be due and payable hereunder upon
demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.



Exh. I-2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Canadian Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of Canada or, if a corporation or other business
organization, is organized under the laws of Canada or any political subdivision
thereof and has its chief executive office in Canada.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or any Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Requirements (Risk Retention)” means Sections 404 through 410 of the
CRR, as supplemented by  Commission Delegated Regulation (EU) No 625/2014 of
March 13, 2014 and any related regulatory guidance, but  excluding Section 407
of the CRR and Commission Delegated Regulation (EU) No 602/2014 of June 4,
2014  relating to additional risk weights imposed by reason of the negligence or
omission of the applicable institution that  is subject to such regulatory
regime.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 20% or more of the outstanding shares of
voting stock of the Servicer or (ii) Avnet shall cease to own 100% of the
outstanding equity interest in Seller,  free and clear of any Adverse Claim.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible or (iv) which has been identified by Seller
as uncollectible.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 13.14(b).

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means each agreement, in form and substance
satisfactory to the Agent, among the Seller, the Servicer (if applicable), the
Agent and a Collection Bank, governing the terms of the related Collection
Account, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including,  without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller to the extent
that the Company in its Purchaser Group declines to purchase such Purchaser
Interests, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms



Exh. I-3

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

hereof (including,  without limitation, any termination of Commitments pursuant
to Section 4.5) and (ii) with respect to any individual purchase hereunder, its
Pro Rata Share of the Purchase Price therefor.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from Seller, in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.5(b)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Concentration Component” means, on any date, an amount equal to the
Concentration Factor multiplied by the Net Receivables Balance as of the close
of business of the Servicer on such date.

“Concentration Factor” means 10.0%.

“Concentration Limit”  means, at any time, in relation to the aggregate
Outstanding Balance of Eligible Receivables owed by any single Obligor and any
Affiliates of such Obligor (if any), the concentration limit determined as
follows:

for Obligors who have (or, if the Obligor is not rated, whose parent entity has)
short term unsecured debt ratings currently assigned to them by S&P and Moody’s
(or in the absence thereof, the equivalent long term unsecured senior debt
ratings):

Level

Rating

Concentration Limit

Level 1

A‑1+/P‑1 or AA-/Aa3

20.0%

Level 2

A‑1/P‑1 or A/A2

15.0%

Level 3

A‑2/P‑2 or BBB+/Baa1

10.0%

Level 4

A‑3/P‑3 or BBB-/Baa3

5.00%

Level 5

Non-Rated/Not Investment Grade

2.50%

 

;  provided,  however, that (i) if any Obligor (or, if the Obligor is not rated,
its parent entity) has a split rating, (x) if the ratings differ by one level,
then the level for the higher of such ratings will apply and (y) if there is a
split in ratings of more than one level, then the level that is one level lower
than the level of the higher rating will apply and (ii) upon Seller’s request
from time to time, the Purchasers, in their sole discretion, may agree to a
higher percentage of Eligible Receivables for a particular Obligor and its
Affiliates (each such higher percentage, a “Special Concentration Limit”), it
being understood that any Special Concentration Limit may be cancelled by any
Purchaser upon not less than five Business Days’ written notice to Seller and
the Agent.

“Consent Notice” has the meaning set forth in Section 4.5(a).

“Consent Period” has the meaning set forth in Section 4.5(a).

“Consenting Party” has the meaning set forth in Section 10.2(c).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including,  without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.



Exh. I-4

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“CP Company” means a Company that funds Incremental Purchases through the
issuance of Commercial Paper.

“CP Costs”  means with respect to any Purchaser Interest of a Company for any
day, an amount equal to the product of the applicable Discount Rate for such
Purchaser Interest multiplied by the Capital of such Purchaser Interest for such
day, divided by 360.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012, as amended from time
to time.

“Credit Agreement”  means that certain Amended and Restated Credit Agreement,
dated as of June 28, 2018, among Avnet, Inc., certain subsidiaries as borrowers,
each lender from time to time party thereto and Bank of America, N.A., as
administrative agent, swing line lender and an L/C issuer and (i) with respect
to Section 9.1(h) of this Agreement, without giving effect to any amendment,
restatement, waiver, release, supplementation, cancellation, termination or
other modification thereof; and (ii) with respect to all other Sections of this
Agreement, after giving effect to any amendment, restatement, waiver, release,
supplementation, cancellation, termination or other modification thereof.

“Credit and Collection Policy”  means the collection policies and practices
relating to Contracts and Receivables summarized in Exhibit VIII hereto, as
modified from time to time in accordance with the Receivables Sale Agreement and
this Agreement.

“Deemed Collections”  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternative Base Rate.

“Default Ratio” means an amount (expressed as a percentage) equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91 days or more (but less than 121 days) after the original due date as of the
last day of the fiscal month then most recently ended and (B) the aggregate
Outstanding Balance of all Receivables that became Charged-Off Receivables
during such fiscal month divided by (ii) the aggregate Outstanding Balance of
Receivables originated during the fiscal month that is the fourth fiscal month
prior to the fiscal month then most recently ended.

“Defaulted Receivable” means a Receivable (i) as to which any payment, or part
thereof, remains unpaid for 91 calendar days or more from the original due date
for such payment or (ii) that becomes a Charged-Off Receivable prior to 91
calendar days after the original due date.

“Defaulting Purchaser” means any Purchaser that (a) has failed to (i) fund all
or any portion of any Incremental Purchase required to be made by it within two
Business Days of the date such Incremental Purchase was required to be funded
hereunder, or (ii) pay to the Agent or any other Purchaser any other amount
required to be paid by it hereunder within two Business Days of the date when
such other amount is due, (b) has notified the Agent or the Seller in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Agent or Seller, to



Exh. I-5

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

confirm in writing to the Agent and Seller that it will comply with its purchase
obligations hereunder (provided, that such Purchaser shall cease to be a
Defaulting Purchaser pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and Seller) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of any insolvency proceeding
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Purchaser shall not be a
Defaulting Purchaser solely by virtue of the ownership or acquisition of any
equity interest in that Purchaser or any direct or indirect parent company
thereof by a governmental authority so long as such ownership interest does not
result in or provide such Purchaser with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Purchaser (or such governmental
authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Purchaser.  Any determination by the Agent that a
Purchaser is a Defaulting Purchaser under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such
Purchaser shall be deemed to be a Defaulting Purchaser upon delivery of written
notice of such determination to Seller and each other Purchaser;  provided, that
to the extent a Purchaser ceases to be a Defaulting Purchaser, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Seller Parties while that Purchaser was a Defaulting Purchaser.

“Delinquency Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables at such time divided by (ii) the aggregate Outstanding Balance of
all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.

“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the three fiscal month period then
most recently ended, divided by (ii) the aggregate Outstanding Balance of all
Non-Delinquent Receivables at the end of the fiscal month period then most
recently ended.

“Dilution Percentage” means, as of any date of determination,  a percentage
calculated in accordance with the following formula:

DP = [(SF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF

where:

 

 

 

 

 

 

 

 

 

DP

=  

the Dilution Percentage;

 

SF

=

the Stress Factor;

 

ADR

=  

the average of the monthly Dilution Ratios occurring during the 12 most recent
fiscal months;

 

HDR

=  

the highest average three-month Dilution Ratio occurring during the 12 most
recent calendar months; and

 

DHF

=  

the Dilution Horizon Factor at such time.

 

“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions, less the amount of such Dilutions for which the related
Receivables are rebilled to the Obligor, which occurred during the fiscal month
period then most recently ended, divided by (ii) the aggregate amount of
Receivables, less the amount of such Receivables that are rebilled to the
Obligor, originated during the fiscal month that is the third fiscal month prior
to the fiscal month then most recently ended.

“Dilution Ratio Trigger” means, at any time, a percentage equal to (i) the
aggregate amount of Dilutions, less the amount of such Dilutions for which the
related Receivables are rebilled to the Obligor, which occurred during the



Exh. I-6

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

fiscal month period then most recently ended, divided by (ii) the aggregate
amount of Receivables, less the amount of such Receivables that are rebilled to
the Obligor, originated during the fiscal month period three months prior to
the month then most recently ended.

“Dilution Reserve” means, on any date, an amount equal to the
Dilution Percentage multiplied by the Net Receivables Balance as of the close of
business of the Servicer on such date.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Rate”  means the LIBO Rate or the Alternative Base Rate, as applicable
with respect to each Purchaser Interest.

“Electing Party” has the meaning set forth in Section 10.2(c).

“Eligible Receivable” means, at any time, a Receivable:

(i)       the Obligor of which (a) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; (b) is not an Affiliate of any
of the parties hereto; (c) is not a Designated Obligor; and (d) is not a
government or a governmental subdivision or agency, provided that (x) a
Government Receivable that otherwise would be an Eligible Receivable under this
definition but for this clause (i) shall be an Eligible Receivable to the extent
that the aggregate Outstanding Balance of all such Government Receivables does
not exceed 2% of the aggregate Outstanding Balance of all Receivables; (y) a
 Canadian Receivable that otherwise would be an Eligible Receivable under this
definition but for this clause (i) shall be an Eligible Receivable to the extent
that the aggregate Outstanding Balance of all such Canadian Receivables does not
exceed 5% of the aggregate Outstanding Balance of all Receivables and (z) a
Foreign Receivable that otherwise would be an Eligible Receivable under this
definition but for this clause (i) shall be an Eligible Receivable to the extent
that the aggregate Outstanding Balance of all such Foreign Receivables does not
exceed 12.5% of the aggregate Outstanding Balance of all Receivables,

(ii)         the Obligor of which is not the Obligor of any Defaulted
Receivables which, in the aggregate constitute more than 50% of all Receivables
of such Obligor,

(iii)       which is not a Charged-Off Receivable or a Delinquent Receivable,

(iv)       which by its terms is due and payable either (A) in the case of
Receivables other than Honeywell Long-Term Receivables, within 120 calendar days
of the original billing date therefor or (B) in the case of Honeywell Long-Term
Receivables, between 121 and 150 calendar days of the original billing date
therefor, and, in each case, has not had its payment terms extended.

(v)       which is an “account” within the meaning of the UCC of all applicable
jurisdictions,

(vi)      which is denominated and payable only in United States dollars in the
United States,

(vii)     which arises under a Contract in substantially the form of or
containing comparable basic provisions as one of the form contracts set forth on
Exhibit IX hereto, or if such form contracts are modified in any material
respect, the Seller Parties will use reasonable efforts to give prior written
notice of and provide a copy of such modified Contract to the Agent prior to its
use, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,

(viii)    which arises under a Contract which does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including,  without limitation, its right to review
the Contract,



Exh. I-7

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ix)      which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of merchandise or the
provision of services by Originator,

(x)       which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including,  without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,

(xi)      which satisfies all applicable requirements of the Credit and
Collection Policy,

(xii)     which was generated in the ordinary course of Originator’s business,

(xiii)    which arises solely from the sale of goods or the provision of
services, to the related Obligor by Originator, and not by any other Person (in
whole or in part),

(xiv)    as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including,  without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

(xv)     which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),

(xvi)    as to which Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and

(xvii)   all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

“Excluded Receivable”  means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto:

(i)       the account debtor for which is Intelbras S.A. Industria de
Telecomunicacao Eletronica Brasileira and such indebtedness or other obligation
was originated after December 30, 2016;

(ii)      the account debtor for which is 3M Company and such indebtedness or
other obligation was originated after October 31, 2017; or

(iii)     which both (a) arises in connection with the sale of merchandise or
the rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general



Exh. I-8

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ledger category “company code US10” (other than any Receivables previously coded
under “company code US10” that have been coded under any other category without
the Agent’s prior written consent).

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

“Existing Agreement” means the Original Agreement, as amended, restated or
otherwise modified, including pursuant to the Third Amended and Restated
Receivables Purchase Agreement, dated as of February 27, 2017 (as amended prior
to the date hereof), among the Seller Parties, Agent, in its capacities as a
company, financial institution and agent, and the companies and financial
institutions from time to time party thereto.

“Extension Notice” has the meaning set forth in Section 4.5(a).

“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. §§ 101 et seq.) as amended and any successor statute
thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
 (Eastern time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means each of (i) the letter agreement relating to the payment of
fees to Agent, dated as of August 16, 2018, between Seller and the Agent, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, (ii) the letter agreement relating to the payment of fees of
the Purchasers, dated as of August 16, 2018, among Seller and the Purchasers, as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time and (iii) any other fee letter or similar letter
agreement relating to the payment of fees to any of the Purchasers entered into
among Seller, the Purchasers party thereto and/or any agent or agents acting on
behalf of any such Purchasers, as any such fee letter or letter agreement may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Foreign Receivable” means a Receivable (other than a Canadian Receivable) the
Obligor of which, if a natural person, is a resident of any member country in
the Organization for Economic Co-operation and Development (other than the
United States) (each such member country, a “Specified OECD Country”) or, if a
corporation or other business organization, is organized under the laws of a
Specified OECD Country or any political subdivision thereof and has its chief
executive office in a Specified OECD Country or the United States.



Exh. I-9

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

“GAAP”  means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

“Honeywell Long-Term Receivable”  means a Receivable, the Obligor of which is
Honeywell International Inc. (or a Subsidiary of Honeywell International Inc.),
and which by its terms is due and payable within 121 and 150 calendar days of
the original billing date therefor; provided, that any Receivable that has had
its payment terms extended shall not constitute, or shall no longer constitute,
a Honeywell Long-Term Receivable.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s  (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Indemnified Amounts” has the meaning set forth in Section 10.1(a).

“Indemnified Party” has the meaning set forth in Section 10.1(a).

“Independent Director”  means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): Servicer, Originator, or any of their respective
Subsidiaries or Affiliates (other than Seller), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

“Initial Closing Date”  means June 28, 2001.



Exh. I-10

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“LIBO Rate” means a rate equal to the sum of LMIR and the Used Fee.

“Liquidity Provider Termination Date” has the meaning set forth in Section 2.2.

“Liquidity Termination Date”  means August 19, 2020.

“LMIR” means,  for each day, the greater of (a) 0% per annum, and (b) the
one-month Eurodollar Rate for U.S. dollar deposits as reported on the Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such date, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.

“Lock-Box” means each locked postal box with respect to which a bank that has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Long-Term Debt” means, at any time, in respect of Avnet, any publicly-held
senior unsecured debt obligations outstanding at any such time with a maturity
more than one year after the date of any determination hereunder.

“Loss Horizon Factor” means, at any time, a percentage equal to (i) (x) the
aggregate amount of Receivables, less the amount of such Receivables that are
rebilled to the Obligor, originated during the four fiscal month period then
most recently ended,  plus (y) 50% of the aggregate amount of Receivables, less
the amount of such Receivables that are rebilled to the Obligor, originated
during the fourth fiscal month preceding the fiscal month then most recently
ended,  divided by (ii) the aggregate Outstanding Balance of all Non-Delinquent
Receivables at the end of the fiscal month then most recently ended.

“Loss Percentage”  means, at any time,  a percentage calculated in accordance
with the following formula:

LP = SF x LHF x LR

where:

 

 

 

 

 

LP

=  

the Loss Percentage;

 

SF

=

the Stress Factor;

 

LHF

=  

the Loss Horizon Factor; and

 

LR

=  

the highest three month rolling average of the Default Ratios occurring during
the 12 most recent fiscal months.

 

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

“Loss Ratio Trigger” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Defaulted Receivables at such
time, divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.



Exh. I-11

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Receivables Balance”  means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum, without
duplication, of (i) the aggregate amount by which the Outstanding Balance of all
Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor,  plus (ii) the Receivables Term Excess
Concentration Amount.

“Non-Defaulting Purchaser” means each Purchaser other than a Defaulting
Purchaser.

“Non-Delinquent Receivables” means, at any time, the aggregate Outstanding
Balance of all Receivables that are not Delinquent Receivables.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 4.5(a).

“Obligations”  has the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Original Agreement”  means the Receivables Purchase Agreement, dated as of the
Initial Closing Date, among the Seller Parties, Bank One, NA (Main Office
Chicago), in its capacities as a financial institution and agent, and Preferred
Receivables Funding Corporation, in its capacity as a company.

“Originator” means Avnet, Inc., in its capacity as seller under the Receivables
Sale Agreement.

“Other Servicer Collected Funds” means any cash collections, other cash proceeds
or other amounts deposited, credited or funded to any Collection Account, to the
extent such cash collections, other cash proceeds or other amounts do not
constitute Collections.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Patriot Act” has the meaning set forth in Section 13.16.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate”  means a rate per annum equal to the prime rate of interest
announced from time to time by the Agent.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.5 and (b) for each Company,
a percentage equal to (i) the Company Purchase Limit of such Company, divided
by (ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.



Exh. I-12

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Purchase Limit”  means $500,000,000, as such amount may be modified in
accordance with the terms of Section 4.5(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price”  means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of (A) 100% of the amount equal to
(1) the Net Receivables Balance on the applicable purchase date, minus (2) the
Required Reserves on the applicable purchase date, over (B) the aggregate
outstanding amount of Aggregate Capital on the applicable purchase date,
immediately prior to such proposed Incremental Purchase.

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company for
which such Financial Institution is a Related Financial Institution and each
other Financial Institution that is a Related Financial Institution for such
Company.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:

 

C

(NRB – RR)

where:

C           =        the Capital of such Purchaser Interest.

RR        =        the Required Reserves.

NRB      =        the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasers” means each Company and each Financial Institution.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Ratings Request” has the meaning set forth in Section 10.2(c).

“Receivable”  means all indebtedness and other obligations owed to Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder) or in which Seller
or Originator has a security interest or other interest (including,  without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible), arising in connection with the
sale of merchandise or the rendering of services by Originator, and further
includes,  without limitation, the obligation to pay any Finance Charges with
respect thereto; provided, that ‘Receivable’ shall not include any Excluded
Receivable.  Indebtedness and other rights and obligations arising from any one
transaction, including,  without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from



Exh. I-13

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

any other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of August 16, 2018, between Originator and
Seller, as amended, restated, supplemented or otherwise modified from time to
time.

“Receivables Term Excess Concentration Amount” means the sum of (i) the
aggregate amount by which the Outstanding Balance of 61‑to‑90–Day Receivables
exceeds in the aggregate 50% of the aggregate amount of Eligible Receivables,
plus (ii) the aggregate amount by which the Outstanding Balance of 91‑to‑120–Day
Receivables exceeds in the aggregate 15% of the aggregate amount of Eligible
Receivables; plus (iii) the aggregate amount by which the Outstanding Balance of
Honeywell Long-Term Receivables that are Eligible Receivables exceeds in the
aggregate 10% of the aggregate amount of Eligible Receivables.

“Recharacterization” has the meaning set forth in Section 13.14(c).

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including,  without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Requirement” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i)       all of Seller’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by
Originator gave rise to such Receivable (including as a result of related
financing arrangements), and all insurance contracts with respect thereto,

(ii)      except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(iii)     except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9‑102(a) of
the UCC of all applicable jurisdictions) and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv)     except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
 without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,



Exh. I-14

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(v)      all Records related to such Receivable,

(vi)     all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable,

(vii)    all of Seller’s right, title and interest in, to and under each
Lock-Box, each Collection Account and each Collection Account Agreement, and

(vii)    all proceeds of any of the foregoing.

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66‑2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66‑2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder;
 provided, that Commitments of any Financial Institutions and the Company
Purchase Limits of any Companies that are Defaulting Purchasers or in the
Defaulting Purchaser’s Purchaser Group shall be disregarded in the determination
of the Required Purchasers.

“Required Rating” has the meaning set forth in Section 10.2(c).

“Required Reserve Floor” means, on any date, the sum of the Concentration
Component, the Base Dilution Component, and the Servicing and Yield Reserve.

“Required Reserves” means the greater of (i) the Required Reserve Floor and
(ii) the Aggregate Reserves.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Servicer or its
Affiliates in reimbursement of actual management services performed).

“S&P” means S&P Global Ratings, a division of S&P Global, Inc.

“Sanctioned Country”  means, at any time, a country or territory which is the
subject or target of any country-wide Sanctions.

“Sanctions”  means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of Commerce,
or the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicing and Yield Reserve” means, on any date, an amount equal to 2%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.



Exh. I-15

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (i) prior to the Amortization Date, the 20th calendar
day of each month (and if such day is not a Business Day, then the next Business
Day) and (ii) on and after the Amortization Date, any Business Day selected by
the Agent.

“Special Concentration Limit”  has the meaning set forth in the definition of
“Concentration Limit.”

“Stress Factor” means a number equal to 2.00.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Terminating Commitment Amount” means, with respect to (i) any Terminating
Financial Institution that is a Related Financial Institution for a CP Company,
an amount equal to the Commitment (without giving effect to clause (iii) of the
proviso to the penultimate sentence of Section 4.5(b)) of such Terminating
Financial Institution, divided by,  102% and (ii) each other Terminating
Financial Institution, an amount equal to the Commitment.

“Terminating Commitment Availability” means, with respect to:

(i)       any Terminating Financial Institution that is a Related Financial
Institution for a CP Company, the positive difference (if any) between (a) an
amount equal to the Commitment (without giving effect to clause (iii) of the
proviso to the penultimate sentence of Section 4.5(b)) of such Terminating
Financial Institution, divided by,  102%,  minus (b) the Capital of the
Purchaser Interests funded by such Terminating Financial Institution; and

(ii)       each other Terminating Financial Institution, the positive difference
(if any) between (a) an amount equal to the Commitment (without giving effect to
clause (iii) of the proviso to the penultimate sentence of Section 4.5(b)) of
such Terminating Financial Institution, minus (b) the Capital of the Purchaser
Interests funded by such Terminating Financial Institution .

“Terminating Financial Institution”  has the meaning set forth in
Section 4.5(b).

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution,  (i) prior to the occurrence of the Amortization Date, a
period commencing on (A) if the Financial Institution acquired the related
Purchaser Interest during an Accrual Period, the date during such Accrual Period
on which such Financial Institution acquired such Purchaser Interest and
(B) otherwise, on the first day of each Accrual Period, and in each case, ending
on the final day of such Accrual Period and (ii) following the occurrence of the
Amortization Date, a period commencing and ending on the Business Days selected
by the applicable Financial Institution.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letters, the Subordinated Note (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Used Fee”  has the meaning set forth in the fee letter described in clause
(ii) of the definition of “Fee Letter.”



Exh. I-16

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Weekly Report” means a report, in form and substance acceptable to the Agent
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB- by S&P and lower than Baa3 by Moody’s or
(ii) no rating for Avnet’s Long-Term Debt is available from either Moody’s or
S&P.

“Wells Fargo” means Wells Fargo Bank, N.A., in its individual capacity and its
successors.

“Wells Fargo Roles” has the meaning set forth in Section 13.13.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
 of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for such Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period,  annualized
on a 360‑day basis.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.  All section references herein to the UCC shall include all
successor sections under any subsequent version or amendment to any Article of
the UCC.

 



Exh. I-17

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT II

FORM OF PURCHASE NOTICE

 

 

 

[Date]

 

 

Wells Fargo Bank, N.A.,

 

as Agent

 

1100 Abernathy Rd. NE, 16th Floor

 

Atlanta, GA 30328

 

 

 

Attention:

 

 

Re:  PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of August 16, 2018, by and among Avnet Receivables
Corporation, a Delaware corporation (the “Seller”), Avnet, Inc., as Servicer,
the Financial Institutions, the Companies and Wells Fargo Bank, N.A., as Agent
(as amended, restated, supplemented or otherwise modified from time to time the
“Receivables Purchase Agreement”).  Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

 

 

Purchase Price:

$

Date of Purchase:

 

Requested Discount Rate:

[LIBO Rate] [Alternative Base Rate]

 

Please advise [Name] at telephone no ( ) _________________ if any Company will
not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):

(i)       the representations and warranties of Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii)       no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

(iii)       the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and

(iv)       the amount of Aggregate Capital is $_________ after giving effect to
the Incremental Purchase to be made on the Purchase Date.





Exh. II-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

Very truly yours,

 

 

 

AVNET RECEIVABLES CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Exh. II-2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT III

JURISDICTIONS OF ORGANIZATION;  LOCATIONS OF RECORDS; ORGANIZATIONAL NUMBER(S);
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S); OTHER NAMES

SERVICER:

 

 

 

Jurisdiction of Organization:

New York

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Organizational Number:

None

 

 

Federal Employer

 

Identification Number:

11‑1890605

 

 

Other Names:

None

 

 

SELLER:

 

 

 

Jurisdiction of Organization:

Delaware

 

 

Location(s) of Records:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

 

Organizational Number:

3406901

 

 

Federal Employer

 

Identification Number:

86‑1034377

 

 

Other Names:

None

 

 



Exh. III-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

Lock-Box

Related Collection Account

1.        Bank of America, N.A.

Ms. Cindy Hastings

555 S. Flower Street, 3rd Floor

Los Angeles, California  90071

Lock-Boxes

P.O. Box 847722

Dallas, Texas  75202‑7722

Deposit Account Number:  3752134661

2.        JPMorgan Chase Bank, N.A.

Roberta Burke Ault

560 Mission St., Floor 05

San Francisco, CA, 94105‑2907

(415) 315‑8979

roberta.f.burke@jpmchase.com

Lock-Boxes

P.O. Box #100340

Pasadena, California  91189‑0340

P.O. Box #70390

Chicago, Illinois  60673‑0390

Lock-Box Account No.:  59‑37116

 

 



Exh. IV-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To:  Wells Fargo Bank, N.A., as Agent

This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Receivables Purchase Agreement, dated as of August 16, 2018, among
Avnet Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and Wells Fargo Bank, N.A., as agent for such
Purchasers (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Agreement”).  Capitalized terms used and not
otherwise defined herein are used with the meanings attributed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.       I am the duly elected [____] of [Insert name of applicable Seller
Party] (the “Applicable Party”).

2.       I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Applicable Party and its Subsidiaries during the
accounting period covered by the attached financial statements.

3.       The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

4.       Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5.       Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

6.       As of the date hereof, the jurisdiction of organization of Seller is
Delaware, the jurisdiction of organization of the Servicer is New York, each of
Seller and the Servicer is a “registered organization” (within the meaning of
Section 9‑102 of the UCC in effect in Delaware or New York, as applicable) and
neither Seller or the Servicer has changed its jurisdiction of organization
since June 28, 2001.





Exh. V-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ________, ____.

 

By:

 

 

 

Name:

 

 

Title:

 





Exh. V-2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

A.           Schedule of Compliance as of __________, ____ with Section ___ of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:

 



Exh. V-3

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VI

[Reserved]

 

 



Exh. VI-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).

PRELIMINARY STATEMENTS

A.       This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Fourth Amended and Restated Receivables
Purchase Agreement, dated as of August 16, 2018, by and among Avnet Receivables
Corporation, as Seller, Avnet, Inc., as Servicer, the Companies party thereto,
the Financial Institutions party thereto and Wells Fargo Bank, N.A., as Agent
(as amended, modified or restated from time to time, the “Purchase Agreement”).
 Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

B.       Assignor is a Financial Institution party to the Purchase Agreement,
and Assignee wishes to become a Financial Institution thereunder; and

C.       Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including,  without limitation, Assignor’s Commitment and (if
applicable) the Capital of Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1.       The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Company in the Assignor’s
and Assignee’s Purchaser Group, Assignor and Assignee.  From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.

2.       If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,
 without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Article I of the Purchase Agreement.

3.       If Assignor has any outstanding Capital under the Purchase Agreement,
at or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s  



Exh. VII-1

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Purchaser Interests (if applicable) and all related rights and obligations under
the Purchase Agreement and the Transaction Documents, including,  without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Article I of the Purchase Agreement.

4.       Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Purchase Agreement.

5.       Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.

6.       By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows: 
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of Seller,
any Obligor, any Affiliate of Seller or the performance or observance by
 Seller, any Obligor, any Affiliate of Seller of any of their respective
obligations under the Transaction Documents or any other instrument or document
furnished pursuant thereto or in connection therewith; (c) Assignee confirms
that it has received a copy of the Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) Assignee will, independently and without
reliance upon the Agent, any Company, Seller or any other Financial Institution
or Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement and the Transaction Documents;
(e) Assignee appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Transaction Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution (including,  without limitation, as a
Related Financial Institution) or, when applicable, as a Purchaser.

7.       Each party hereto represents and warrants to and agrees with the Agent
that it is aware of and will comply with the provisions of the Purchase
Agreement, including,  without limitation,  Article I and Sections 4.1, and 13.6
thereof.

8.       Schedule I hereto sets forth the revised Commitment of Assignor, the
Company for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9.       THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.       Assignee hereby covenants and agrees that, prior to the date which is
one year and one day after the payment in full of all senior indebtedness for
borrowed money of any Company, it will not institute against, or join any other
Person in instituting against, any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.





Exh. VII-2

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

 

 

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Exh. VII-3

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date: _______________, ____

Transferred Percentage: ________%

 

 

 

 

 

 

A‑1

A‑2

B‑1

B‑2

Assignor

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A‑2

B‑1

B‑2

Assignee

 

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

Assignee is a Related Financial Institution for:

 

 

 

Address for Notices

 

 

 

 

 

Attention:

 

Phone:

 

Fax:

 

 





Exh. VII-4

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO:

 

, Assignor

 

 

 

 

 

 

 

 

 

 

TO:

 

, Assignee

 

 

 

 

 

 

 

The undersigned, as Agent under the Fourth Amended and Restated Receivables
Purchase Agreement, August 16, 2018, by and among Avnet Receivables Corporation,
a Delaware corporation, Avnet, Inc., as Servicer, the Companies party thereto,
the Financial Institutions party thereto and Wells Fargo Bank, N.A., as Agent
(as amended, modified or restated from time to time, the “Purchase Agreement”),
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ____________, ____ between __________________, as
Assignor, and __________________, as Assignee.  Terms defined in such Assignment
Agreement are used herein as therein defined.

1.       Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ____.

2.       The Company in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Purchase Agreement.

[3.      Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

 

 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, N.A.,

 

individually and as Agent

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

[APPLICABLE COMPANY]

 

 

 

By:

 

 

Title:

 

 

 



Exh. VII-5

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

 

 



Exh VIII-1

--------------------------------------------------------------------------------

 

 

EXHIBIT IX

FORM OF CONTRACT(S)

Terms and Conditions of Sale

The sale of products and services ("Products") by Avnet, Inc. and its divisions,
subsidiaries, and affiliates ("Avnet") to a customer (“Customer”) are subject to
these terms and conditions ("Agreement") regardless of other terms or conditions
in any purchase order, document, or other communication of Customer ("Order") or
Avnet’s failure to object to such other terms. This Agreement may only be
modified in writing signed by authorized representatives of both Avnet and
Customer.

1.            ORDERS. Unless otherwise stated on the quote, Avnet quotes are
invitations to tender and are subject to change at any time without notice. All
Orders are subject to acceptance by Avnet. Contracts between Customer and Avnet
are formed upon Avnet's written acceptance, Electronic Data Interchange (“EDI”)
acknowledgment or execution of Customer's Order and are subject to this
Agreement. All Orders for Products that Avnet identifies as non-standard or
"NCNR" are non-cancelable and non-returnable. Avnet may identify Products as
non-standard or "NCNR" by various means including quotes, Products lists,
attachments or exhibits. Customer may not change, cancel or reschedule Orders
for standard Products without Avnet's consent. Avnet reserves the right to
allocate the sale of Products among its Customers.

2.            PRICES. Unless otherwise stated on Avnet’s proposal, quote or
invoice, prices are for Products only and do not include taxes, freight, duties
or any other charges or fees for additional services (collectively, “Additional
Fees”). Unless otherwise stated on Avnet’s proposal, quote or invoice, Customer
is responsible for any and all Additional Fees.

3.            TERMS OF PAYMENT. Payment is due as stated on Avnet’s invoice
without offset or any deduction for withholding taxes or otherwise. On any past
due invoice, Avnet may charge interest from the payment due date to the date of
payment at 18% per annum or the maximum amount allowed by applicable law, plus
reasonable attorneys’ fees and collection costs, with a minimum fee of 40 Euros
for sales in France. At any time, Avnet may change the terms of Customer's
credit. Avnet may apply payments to any of Customer's accounts. If Customer
defaults on any payment, Avnet may reschedule or cancel any outstanding delivery
or Order and declare all outstanding invoices due and payable immediately.
Unless otherwise provided by applicable law, Customer credits provided by Avnet
will expire if unused within 12 months.

4.            DELIVERY. Unless otherwise stated by Avnet in writing, all Avnet
deliveries from the European Union are CPT customer’s delivery location, and all
Avnet deliveries from outside the European Union are EXW Avnet's warehouse or,
for drop shipments, EXW the manufacturer’s warehouse (INCOTERMS 2010). Avnet's
delivery dates are estimates only and subject to Avnet’s timely receipt of
supplies. Avnet is not liable for delays in delivery, for partial or early
deliveries and Customer shall accept delivery. Customer may not cancel any other
Orders based on delayed delivery of any part of an Order.

5.            TITLE. For sales from outside the European Union or Australia,
title shall pass to Customer upon delivery of the Products to the carrier. For
sales from the European Union or Australia, as a form of payment security, title
shall pass to Customer upon payment in full for the Product by Customer. In case
of an onwards sale, Customer assigns all rights in the related receivables to
Avnet until Customer has made payment in full. Once the Product is processed or
combined with other items (the “Processed Product”), Avnet’s retained title
transfers to a share in the title in the Processed Product reflecting the value
of the Product relative to the value of the Processed Product. This section does
not apply to sales of Software (as defined below).

6.            SOFTWARE. Software is the machine readable (object code) version
of computer programs (“Software”). Customer’s use of Software and any related
documentation shall be governed by the Software’s applicable license agreements.
Software embedded in or bundled with hardware must be used solely with the
device for which it was intended and may not be transferred separately.



Exh IX-1

--------------------------------------------------------------------------------

 

 

7.            WARRANTY. Customer acknowledges that Avnet is not the manufacturer
of the Products. To the extent legally and contractually permitted, Avnet shall
pass through to Customer any transferable Product warranties, indemnities, and
remedies provided to Avnet by the manufacturer, including those for intellectual
property infringement. If required by law, Avnet warrants that at the time of
delivery, Products will conform to the specifications stated by the manufacturer
in its published data sheet for the Products. All warranty claims shall be
time-barred 12 months from the time of delivery of the non-conforming Products.
If Avnet performs value-added work such as integration work, tape-and-reel, or
programming, Avnet warrants such value-add work will conform to Customer’s
written specifications accepted by Avnet for 90 days after Avnet delivery.
Customer will be deemed the manufacturer of such value-added Products. AVNET
MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, SUCH AS WARRANTY OF
MERCHANTABILITY, FITNESS FOR PURPOSE OR NON-INFRINGEMENT. Customer’s sole
remedies for breach of Avnet’s warranty are, at Avnet’s choice: (i) repair of
the Products; (ii) replacement of the Products; or (iii) refund of Customer’s
purchase price for the Products. Avnet makes no representation or warranty with
respect to Software and will have no liability in connection therewith. Unless
it is specifically stated in the Software’s applicable license agreement,
SOFTWARE IS PROVIDED “AS IS” WITH NO ADDITIONAL WARRANTY.

8.            PRODUCT RETURN. Customer may return Products to Avnet only with a
return material authorization (“RMA”) number issued by Avnet. (A) Returns for
Visual Defect: Customer must notify Avnet in writing of any damage to the outer
packaging or the Products, shortage, or other discrepancy (“Visual Defect”)
within three business days after receipt of the shipment; otherwise, Customer is
deemed to have accepted the Products. (B) Returns for Product Warranty: Customer
must notify Avnet in writing stating the specific Product defect within the
warranty period. Avnet will only issue an RMA if the defect (either for Visual
Defect or for Product Warranty) is created solely by Avnet or the original
manufacturer, and only if Customer meets the notice requirement. Avnet will not
grant RMAs for damage, shortage, or other discrepancy created by Customer, the
carrier or freight provider, or any other third party. Upon receiving the RMA,
Customer must return the Products to Avnet in compliance with Avnet’s
instructions in the RMA. Avnet may assess all Products returned by Customer via
RMA. If Avnet determines such Products are not eligible for return, Avnet will
send such Products back to Customer on freight collect basis, or hold such
Products for Customer’s collection and on account at Customer’s expense.

9.            LIMITATION OF LIABILITY. Avnet’s liability to Customer is limited
to Customer’s direct damages up to an amount not exceeding the price of the
Product at issue. This limitation of liability does not apply in case of death
or personal injury caused by Avnet’s negligence. Avnet is not liable for and
Customer is not entitled to any indirect, special, incidental or consequential
damages (for example, loss of profits or revenue, loss of data, loss of use,
rework, repair, manufacturing expense, costs of product recall, injury to
reputation or loss of customers). To the extent Avnet cannot lawfully disclaim
any implied or statutory warranties, Customer’s statutory rights are not
affected by this limitation of liability.

10.          FORCES BEYOND AVNET'S CONTROL. Avnet is not liable for failure to
fulfill its obligations under this Agreement due to causes beyond its reasonable
control (for example, acts of nature, acts or omissions of Customer, operational
disruptions, man-made or natural disasters, epidemic medical crises, materials
or Product shortages, strikes, criminal acts, delays in delivery or
transportation, or inability to obtain labor, materials or Products through
regular sources).

11.          USE OF PRODUCTS. Customer shall comply with the manufacturer's
Product specifications. Products are not authorized for use in life support
systems, human implantation, nuclear facilities or any other application where
Product failure could lead to loss of life or property damage. If Customer uses
or sells the Products for use in such applications or fails to comply with the
manufacturer's Product specifications, Customer acknowledges that such use,
sale, or non-compliance is at Customer's sole risk. Customer shall indemnify,
defend and hold Avnet harmless from any claims based on: (i) Avnet's compliance
with Customer's designs, specifications, or instructions, (ii) modification of
any Product by anyone other than Avnet, or (iii) use of Products in combination
with other products or in violation of this clause.





Exh IX-2

--------------------------------------------------------------------------------

 

 

12.          EXPORT/IMPORT. Certain Products and related technology sold by
Avnet are subject to export control regulations of the United States, the
European Union, and/or other countries, excluding boycott laws ("Export Laws").
Customer shall comply with such Export Laws and obtain any license or permit
required to transfer, export, re-export or import the Products and related
technology. Customer shall not export or re-export the Products and related
technology to any country or entity to which such export or re-export is
prohibited, including any country or entity under sanction or embargoes
administered by the United States, European Union or other countries. Customer
shall not use the Products and related technology in relation to chemical,
biological or nuclear weapons, rocket systems (including ballistic missile
systems, space launch vehicles and sounding rockets) or unmanned air vehicles
capable of delivering same, or in the development of any weapons of mass
destruction.

13.          ELECTRONIC ORDERS. If any part of the purchase and sale of
Products, including Customer's NCNR acknowledgment or demand forecast, uses EDI,
Customer's internal portal, third party portal or any other electronic means
("Electronic Purchase Order"), this Agreement will continue to apply to the
purchase and sale of Products between Customer and Avnet. Customer's acceptance
of Avnet's acknowledgment request or Avnet's specification of details with
respect to Electronic Purchase Orders via writing, email or other EDI is binding
on Customer.

14.          ENVIRONMENTAL COMPLIANCE. Where applicable, Customer is responsible
for all obligations and liabilities under the European Union’s (i) Waste
Electrical and Electronic Equipment Directive (2012/19/EU), (ii) Packaging Waste
Directive (94/62/EC) and (iii) Batteries Directive (2006/66/EC), all as amended
and all related national implementing measures in force from time to time.

15.          GENERAL.

A.           This Agreement shall be governed, construed, and enforced in
accordance with the laws of the country where the Avnet entity that accepted
Customer's Order ("Governing Country") is located without reference to the
conflict of laws principles. If the Governing Country is the United States of
America, the laws and courts of the State of Arizona will apply. The United
Nations Convention for the International Sale of Goods shall not apply.  The
courts of the Governing Country shall have jurisdiction and venue over all
controversies arising out of, or relating to, this Agreement.

B.           Customer may not assign this Agreement without Avnet’s prior
written consent. Avnet's affiliates may perform Avnet's obligations under this
Agreement. This Agreement is binding on successors and assigns.

C.           The unenforceability or invalidity of any of these terms or
conditions will not affect the remainder of the terms or conditions.

D.           Products, including software or other intellectual property, are
subject to any applicable rights of third parties, such as patents, copyrights
and user licenses, and Customer shall comply with such rights.

E.           Customer shall comply with all applicable laws, including
anticorruption laws such as U.S. Foreign Corrupt Practices Act and UK Bribery
Act.

F.            The parties agree that electronic signatures may be used and will
be legally valid, effective, and enforceable.





Exh IX-3

--------------------------------------------------------------------------------

 

 

G.           Product information (for example, statements or advice (technical
or otherwise) advertisement content, and information related to a Product's
specifications, features, export/import control classifications, uses or
conformance with legal or other requirements) is provided by Avnet on an "AS IS"
basis and does not form a part of the properties of the Product. Avnet makes no
representation as to the accuracy or completeness of the Product information,
and DISCLAIMS ALL REPRESENTATIONS, WARRANTIES AND LIABILITIES UNDER ANY THEORY
WITH RESPECT TO THE PRODUCT INFORMATION. Avnet recommends Customer validate any
Product Information before using or acting on such information. All Product
information is subject to change without notice. Avnet is not responsible for
typographical or other errors or omissions in Product information.

16.          GOVERNMENT CONTRACTS. Avnet is a distributor of "Commercial Items"
as defined in FAR 2.101. Avnet does not intend to sell Products to the U.S.
Government or a higher-tier contractor that fail to meet the “commercial item”
definition in FAR 2.101. Accordingly, Avnet agrees only to the clauses in the
Federal Acquisition Regulation ("FAR") and agency FAR supplements (as applicable
based on the U.S. Government customer) that are explicitly required to be
inserted in a subcontract for commercial items, as set forth in FAR
52.244-6(c)(1) or an agency FAR supplement. In accordance with FAR 12.211,
Customer will receive only those rights in technical data customarily provided
to Avnet by the manufacturers. By no means will this be interpreted as providing
to Customer unlimited rights in data, software, or intellectual property rights
provided by the manufacturers or any other third party. Avnet specifically
rejects the flow down of the requirements of the: (i) Trade Agreements Act, FAR
52.225-5 or DFARS 252.225-7021; and (ii) the Buy American Act, FAR 52.225-1 or
DFARS 252.225-7001. Avnet cannot comply with any Preference for Domestic
Specialty Metals regulation unless (A) there is an applicable exception or (B)
the manufacturer represents and warrants that the Products are compliant.

 

 



Exh IX-4

--------------------------------------------------------------------------------

 

 

EXHIBIT X

FORM OF MONTHLY REPORT

The attached Monthly Report is a true and accurate accounting pursuant to the
terms of the Fourth Amended and Restated Receivables Purchase Agreement, dated
as of August 16, 2018 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”), by and among Avnet
Receivables Corporation (the “Seller”), Avnet, Inc. (the “Servicer”), the
Purchasers party thereto and Wells Fargo Bank, N.A., as agent for such
Purchasers, and I have no knowledge of the existence of any conditions or events
which constitute an Amortization Event or Potential Amortization Event, as each
such term is defined under the Agreement, during or at the end of the accounting
period covered by this monthly report or as of the date of this certificate,
except as set forth below.

 

 

By:

 

Name:

 

Title:

 

Company Name:

 

Date:

 

 

 

 



Exh X-1

--------------------------------------------------------------------------------

 

 

EXHIBIT XI

COLLATERAL DESCRIPTION

All assets and personal property of the Debtor now owned or hereafter acquired
and wherever located.

You are hereby notified that any purchase of or any interest in any chattel
paper or instruments of the Debtor covered by this financing statement will
violate the rights of the Secured Party

 

 

Exh. XI-1

--------------------------------------------------------------------------------